Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 1 of 101 Page ID #:7728



 1   GREG CHRISTIANSON (SBN 181231)
     ALSTON & BIRD LLP
 2   560 Mission St.
     Suite 2100
 3   San Francisco, CA 94105
     Telephone: 415-243-1000
 4   Facsimile: 415-243-1001
     E-mail:      greg.christianson@alston.com
 5
     Attorney for Defendants
 6   SHELL OIL COMP ANY, TEXACO INC., ATLANTIC
     RICHFIELD COMPANY, AND UNION OIL
 7   COMPANY OF CALIFORNIA
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, et al.,             Case No. CV 91-0589 (CJC)
12                                Plaintiffs,     DEFENDANTS’ STATEMENT OF
                                                  GENUINE DISPUTES IN
13        v.                                      OPPOSITION TO MOTION FOR
                                                  SUMMARY JUDGMENT
14   SHELL OIL COMPANY, et al.,
15                              Defendants.        Date:     October 5, 2020
                                                   Time:     1:30 p.m.
16                                                Judge:     Hon. Cormac J. Carney
                                                  Ctrm.:     9B, Ronald Reagan Federal
17                                                           Building
18
19
20
21
22
23
24
25
26
27
28
                                                 -1-
                                STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 2 of 101 Page ID #:7729



   1          Defendants, Shell Oil Company, Texaco, Inc., Atlantic Richfield Company, and
   2   Union Oil Company (collectively, the “Companies”) respectfully submit the following
   3   Statement of Genuine Disputes under Federal Rule of Civil Procedure 56(c) and Central
   4   District of California Local Rule 56-2 in opposition to Motion of Plaintiffs United States
   5   of America for Partial Summary Judgment As to the Amount of Recoverable Response
   6   Costs filed by Plaintiff United States of America (the “Motion”). Facts 1 through 105 and
   7   Conclusions of Law 1 through 42 below correspond to the facts and supporting evidence
   8   presented in the Statement of Uncontroverted Facts and Conclusions of Law filed by the
   9   moving party. These facts are followed by additional material facts, supporting evidence
  10   and the Companies response to showing a genuine issue.
  11                 PLAINTIFFS’ ALLEGED UNCONTROVERTED FACTS
  12             Alleged Uncontroverted Facts                     Companies’ Response
  13    1     This Court entered a judgment on           The cited judgment speaks for itself.
  14          September 29, 1993, against the            However, this statement is misleading
  15          Defendants holding them liable under       because the United States has also been
  16          the Comprehensive Environmental            adjudicated a responsible party at the
  17          Response, Compensation, and Liability McColl Superfund Site in Fullerton,
  18          Act (“CERCLA”) Section 107(a), 42          California (the “Site”). The United
  19          U.S.C. § 9607(a). 841 F. Supp. 962         States purposely omits the fact that it
  20          (C.D. Cal. 1993).                          refused to settle its liabilities or to even
  21                                                     recognize its obligations as a potentially
  22                                                     responsible party (“PRP”) and had to be
  23                                                     forced to accept its CERCLA
  24                                                     responsibility at the Site. The United
  25                                                     States fully waived its sovereign
  26                                                     immunity in regards to CERCLA and is
  27                                                     fully responsible for its own polluting
  28
                                                   -1-
                               DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 3 of 101 Page ID #:7730



   1
                                                    activities. Furthermore, the United
   2
                                                    States has been found to owe full
   3
                                                    indemnity obligations to the
   4
                                                    Companies’ for their response costs at
   5
                                                    the Site in the United States Court of
   6
                                                    Federal Claims. See Declaration of
   7
                                                    Greg A. Christianson (“Christianson
   8
                                                    Decl.”) ¶¶ 21, 30, Exs. K, P. The Court
   9
                                                    of Federal Claims also attributed the
  10
                                                    increase in interest resulting from the
  11
                                                    delayed payment to the United States’
  12
                                                    refusal to accept responsibility for its
  13
                                                    actions. See Shell Oil Co. v. United
  14
                                                    States, 130 Fed.Cl. 8, 11 (2017), aff'd,
  15
                                                    896 F3d 1299 (Fed. Cir. 2018). (The
  16
                                                    Companies “are entitled to
  17
                                                    $99,590,847.32, including
  18
                                                    $30,991,111.02 in interest which the
  19
                                                    U.S. taxpayers could have avoided
  20
                                                    paying, if the Government had lived up
  21
                                                    to its obligations, instead of wasting
  22
                                                    years in litigation.”); Christianson Decl.
  23
                                                    ¶21, Ex. K.
  24
        2    On December 9, 1994, the Court         The cited Partial Consent Decree
  25
             approved and entered a Partial Consent speaks for itself. The Companies
  26
             Decree between the Plaintiffs and      agreed to pay the United States
  27
             Defendants under which the             $13,248,000 and the State of California
  28

                                                 -2-
                                 STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 4 of 101 Page ID #:7731



   1
             Defendants agreed to pay the Plaintiffs   $4,752,000 under the 1994 Consent
   2
             $18 million in past response costs.       Decree. Docket No. 270 ¶¶ 4(a),(b).
   3
             Docket No. 270.                           However, the Companies also reserved
   4
                                                       their rights to challenge any “Ongoing
   5
                                                       Response Costs,” such as those the
   6
                                                       United States seeks through this
   7
                                                       motion. Id. ¶ 10. Moreover, this
   8
                                                       proposition is misleading because the
   9
                                                       United States has also been adjudicated
  10
                                                       a responsible party at the Site.
  11
                                                       Christianson Decl. ¶3, Exs. A, B.
  12
        3    Pursuant to the December 9, 1994,         The cited Partial Consent Decree
  13
             Consent Decree, the $18 million paid      speaks for itself.
  14
             by the Oil Company Defendants
  15
             represented a compromised amount for
  16
             activities and costs incurred through
  17
             June 30, 1990, September 30, 1990,
  18
             and June 30, 1991, and interest through
  19
             July 31, 1993, depending on the
  20
             category of costs. Id. ¶¶ 3-4.
  21
        4    Under the December 1994 Consent           Disputed to the extent that the term
  22
             Decree, the parties agreed that the       “on-going response costs” as used by
  23
             September 29, 1993 judgment               the United States is not consistent with
  24
             constituted a declaratory judgment        the definition provided in Section
  25
             under Section 113(g)(2) of CERCLA,        IV(3)(f) of the 1994 Consent Decree.
  26
             42 U.S.C. § 9613(g)(2) in favor of the    See Declaration of James J. Dragna
  27
             United States (and State) against the     filed concurrently herewith (“Dragna
  28

                                                     -3-
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 5 of 101 Page ID #:7732



   1
             Defendants for on-going response             Decl.”), Ex. A. In addition, this alleged
   2
             costs, i.e., those costs generally post-     fact is misleading in that it omits the
   3
             dating the costs recovered under the         fact that the Companies also reserved
   4
             1994 Consent Decree. Id. ¶ 10.               their rights to challenge any “Ongoing
   5
                                                          Response Costs,” such as those the
   6
                                                          United States seeks through this
   7
                                                          motion. Docket No. 270 ¶ 10.
   8
                                                          Moreover, this proposition is
   9
                                                          misleading because the United States
  10
                                                          has also been adjudicated a responsible
  11
                                                          party at the Site. Christianson Decl. ¶
  12
                                                          3, Exs. A, B.
  13
        5    The United States has made available         Disputed. The United States has not
  14
             all supporting documents relevant to         provided verified copies of the
  15
             the costs incurred in relation to the        underlying documents for the costs
  16
             McColl Superfund Site.                       allegedly incurred in relation to the
  17
                                                          Site. Christianson Decl., at ¶¶ 4, 8-18,
  18
                                                          24-38; see also the Companies’
  19
                                                          Evidentiary Objections in support of its
  20
                                                          Motion for Partial Summary Judgment,
  21
                                                          filed concurrently herewith
  22
                                                          (“Companies’ Evidentiary
  23
                                                          Objections”). Since February 2006, the
  24
                                                          United States has thwarted the
  25
                                                          Companies’ efforts to take discovery by
  26
                                                          failing to appear or make witnesses
  27
                                                          available for nine out of ten duly-
  28

                                                        -4-
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 6 of 101 Page ID #:7733



   1
                                                 noticed depositions, and failing to
   2
                                                 provide meaningful responses to the
   3
                                                 Companies’ interrogatories or requests
   4
                                                 for production of documents.
   5
                                                 Christianson Decl., at ¶¶ 4, 8-18, 24--
   6
                                                 38. During a meet and confer between
   7
                                                 the parties on January 18, 2006, the
   8
                                                 Companies confirmed that they would
   9
                                                 need to conduct discovery on the
  10
                                                 United States’ cost claims if the
  11
                                                 Companies did not prevail on their
  12
                                                 claims against the United States. See
  13
                                                 Declaration of Cynthia L. Burch, filed
  14
                                                 concurrently herewith (“Burch Decl.”),
  15
                                                 at ¶¶ 11. Again, on February 27, 2006,
  16
                                                 the Companies informed the United
  17
                                                 States of their need for additional
  18
                                                 discovery. In response, the Companies
  19
                                                 were instructed that they were not
  20
                                                 entitled to conduct any discovery. See
  21
                                                 Dragna Decl., at ¶¶ 7-9. The
  22
                                                 Companies propounded additional
  23
                                                 discovery and deposition notices to the
  24
                                                 Plaintiffs, dated May 7, 2020.
  25
                                                 Christianson Decl., at ¶ 25, Ex. L. The
  26
                                                 United States objected that the
  27
                                                 additional discovery was not authorized
  28

                                             -5-
                               STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 7 of 101 Page ID #:7734



   1
                                                 by the Court’s prior 1992 scheduling
   2
                                                 order and the Companies withdrew
   3
                                                 their discovery requests under a meet
   4
                                                 and confer telephone call conducted
   5
                                                 between the parties on June 18, 2020.
   6
                                                 Christianson Decl., at ¶¶ 27-29. On
   7
                                                 July 7, 2020, the Companies sent the
   8
                                                 Plaintiffs a meet and confer letter
   9
                                                 regarding their intent to file a motion to
  10
                                                 modify the scheduling order to allow
  11
                                                 for additional limited discovery
  12
                                                 regarding the Plaintiffs’ supplemental
  13
                                                 cost claims. Christianson Decl., at ¶ 31,
  14
                                                 Ex. Q. The parties meet and conferred
  15
                                                 on this issue on July 20, 2020.
  16
                                                 Christianson Decl., ¶¶ 32-33. The
  17
                                                 Companies requested that the United
  18
                                                 States stipulate to a two-week extension
  19
                                                 of time to allow the parties to address
  20
                                                 the scheduling issue to the Court, but
  21
                                                 the United States refused. As a result of
  22
                                                 the Plaintiffs’ refusals, the Companies
  23
                                                 have not had the opportunity to conduct
  24
                                                 discovery and rely upon verified
  25
                                                 discovery responses on this issue, and
  26
                                                 on this basis, dispute the fact and
  27
                                                 requests a continuance to conduct
  28

                                             -6-
                               STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 8 of 101 Page ID #:7735



   1
                                                          additional discovery.
   2
        6    The October 12, 1999, Final Judgment         The cited Final Judgment speaks for
   3
             Pursuant to Federal Rule of Civil            itself. However, this alleged fact is
   4
             Procedure 54(b) states that the United       misleading in that it omits the fact that
   5
             States retains all of its rights to pursue   the Final Judgment states that the
   6
             its claims for response costs to             Companies retain all of their rights to
   7
             judgment in this Court. Docket No.           seek allocation of such response costs.
   8
             489 at 4.                                    Docket No. 489 at 4.
   9
        7    The total costs incurred by the United       Disputed. The United States has failed
  10
             States for response activities in            to submit competent evidence to
  11
             connection with the McColl Site are at       support this allegation, or to permit this
  12
             least $52,183,070.79 including               Court or the Companies from assessing
  13
             prejudgment interest calculated              the truth of this claim. See Companies’
  14
             through September 30, 2019, for              Evidentiary Objections. As
  15
             EPA’s costs from July 1, 1990, through demonstrated in the Christianson
  16
             July 31, 2018, and DOJ’s costs from          Declaration, the Companies need
  17
             October 1, 1990, through September           additional discovery to evaluate the
  18
             30, 2019. (Wright Decl. ¶ VI.)               veracity of these facts. See
  19
                                                          Christianson Decl. ¶¶ 4, 8-18, 28, 40;
  20
                                                          Pimentel Decl. 14-43. Nothing in the
  21
                                                          evidence submitted by the United States
  22
                                                          shows that activities undertaken were
  23
                                                          “response actions” as that term is
  24
                                                          defined by 42 U.S.C. § 9607.
  25
        8    As of July 31, 2018, the United States       Disputed. The United States has failed
  26
             has incurred a total of at least             to submit competent evidence to
  27
             $8,554,829.81 for intramural                 support this allegation, or to permit this
  28

                                                      -7-
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 9 of 101 Page ID #:7736



   1
             expenditures in relation to the McColl    Court or the Companies to assess the
   2
             Site, not including Department of         truth of this claim. See Companies’
   3
             Justice (DOJ) costs. (Wright Decl. ¶      Evidentiary Objections. As
   4
             IV.E.)                                    demonstrated in the Christianson
   5
                                                       Declaration, the Companies need
   6
                                                       additional discovery to obtain facts
   7
                                                       essential to evaluate the veracity of this
   8
                                                       fact. See Christianson Decl. ¶¶ 4, 8-18,
   9
                                                       24-28, 40; Pimentel Decl.¶¶ 14-43.
  10
        9    As of July 31, 2018, the United States    Disputed. The United States has failed
  11
             has incurred a total of at least          to submit competent evidence to
  12
             $8,423,381.57 for contractor costs and    support this allegation, or to permit the
  13
             $4,339,565.45 in federal interagency      Court or the Companies to assess the
  14
             agreements for response activities in     truth of this claim. See Companies’
  15
             connection with the McColl Site,          Evidentiary Objections. As
  16
             including DOJ costs from October 1,       demonstrated in the Christianson
  17
             1990, through September 30, 2019.         Declaration, the Companies need
  18
             (Wright Decl. ¶¶ IV.F, IV.G.)             additional discovery to obtain facts
  19
                                                       essential to evaluate the veracity of this
  20
                                                       fact. See Christianson Decl. ¶¶ 4, 8-18,
  21
                                                       24-28, 40; Pimentel Decl. ¶¶ 14-43.
  22
                                                       Nothing in the evidence submitted by
  23
                                                       the United States shows that activities
  24
                                                       undertaken were “response actions” as
  25
                                                       that term is defined by 42 U.S.C. §
  26
                                                       9607.
  27
        10   As of July 31, 2018, the United States    Disputed. The United States has failed
  28

                                                     -8-
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 10 of 101 Page ID #:7737



    1
              has incurred a total of at least           to submit competent evidence to
    2
              $4,709,719.91 in State of California       support this allegation, or to permit this
    3
              contract expenditures for response         Court or the Companies to assess the
    4
              activities in connection with the          truth of this claim. See Companies’
    5
              McColl Site. (Wright Decl. ¶ IV.H.)        Evidentiary Objections. As
    6
                                                         demonstrated in the Christianson
    7
                                                         Declaration, the Companies need
    8
                                                         additional discovery to obtain facts
    9
                                                         essential to evaluate the veracity of this
   10
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   11
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   12
                                                         Nothing in the evidence submitted by
   13
                                                         the United States shows that activities
   14
                                                         taken were “response actions,” as that
   15
                                                         term is defined by 42 U.S.C. § 9607.
   16
         11   As of July 31, 2018, the United States     Disputed. Under the 1994 Partial
   17
              has collected a total of $695,000 from     Consent Decree between the Parties, the
   18
              the Defendants. (Wright Decl. ¶ IV.I.)     United States collected $13,248,000
   19
                                                         from the Companies. Docket No. 270 ¶
   20
                                                         4.a.
   21
         12   As of September 30, 2019, the              Disputed. The United States has failed
   22
              prejudgment interest on unrecovered        to comply with 42 U.S.C. § 9607(a) in
   23
              costs incurred by the United States for    calculating its alleged prejudgment
   24
              response activities in connection with     interest, which requires the United
   25
              the McColl Site is $26,934,007.81,         States to calculate the prejudgment
   26
              which began to accrue on September         interest from the later of the date
   27
              17, 1990. (Wright Decl. ¶ IV.J.)           payment of a specified amount is
   28

                                                       -9-
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 11 of 101 Page ID #:7738



    1
                                                      demanded in writing or the date the cost
    2
                                                      was incurred. Here, the purported
    3
                                                      method by which the United States
    4
                                                      calculated the prejudgment costs was
    5
                                                      inconsistent with Section 9607. See
    6
                                                      Fong. Decl. ¶¶ 62, 63; Pimentel Decl.
    7
                                                      ¶¶ 36-37. Moreover, the United States
    8
                                                      has failed to submit competent evidence
    9
                                                      to support this allegation, or to permit
   10
                                                      this Court or the Companies to assess
   11
                                                      the truth of this claim. See the
   12
                                                      Companies Evidentiary Objections. As
   13
                                                      demonstrated in the Christianson
   14
                                                      Declaration, the Companies need
   15
                                                      additional discovery to obtain facts
   16
                                                      essential to assess the veracity of this
   17
                                                      fact. See Christianson Decl. ¶¶ 4, 8-18,
   18
                                                      24-28, 40; Pimentel Decl. ¶¶ 14-43.
   19
                                                      Nothing in the evidence submitted by
   20
                                                      the United States shows that activities
   21
                                                      undertaken were “response actions” as
   22
                                                      that term is defined by 42 U.S.C. §
   23
                                                      9607.
   24
         13   Environmental Protection Agency         Undisputed, except as to the extent to
   25
              (“EPA”) Headquarters’ employees         which those response activities were
   26
              performed response activities in        “necessary” and “consistent with the
   27
              connection with the McColl Site.        NCP” to which the United States has
   28

                                                 - 10 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 12 of 101 Page ID #:7739



    1
              (Fong Decl. ¶ 25; Mak Decl. ¶ 26.)        failed to submit sufficient competent
    2
                                                        evidence to support.
    3
         14   As of July 31, 2018, the United States    Disputed. The United States has failed
    4
              has incurred costs for response           to submit competent evidence to
    5
              activities performed in connection with support this allegation or to permit this
    6
              the McColl Site in the form of payroll    Court or the Companies assess the truth
    7
              expenses of EPA Headquarters’             of this claim. See Companies’
    8
              employees in the amount of a least        Evidentiary Objections. As
    9
              $13,659.42. (Wright Decl. ¶ IV.E.)        demonstrated in the Christianson
   10
                                                        Declaration, the Companies need
   11
                                                        additional discovery to obtain facts
   12
                                                        essential to evaluate the veracity of this
   13
                                                        fact. See Christianson Decl. ¶¶ 4, 8-18,
   14
                                                        24-28, 40; Pimentel Decl. ¶¶ 14-43.
   15
                                                        Nothing in the evidence submitted by
   16
                                                        the United States shows that activities
   17
                                                        undertaken were “response actions” as
   18
                                                        that term is defined by 42 U.S.C. §
   19
                                                        9607.
   20
         15   EPA Region 9 employees have               Disputed. The evidence submitted by
   21
              performed response activities in          the United States does not support this
   22
              connection with the McColl Site.          assertion. See Fong Decl. ¶¶ 24; Mak
   23
              (Fong Decl. ¶ 24; Mak Decl. ¶ 25.)        Decl. ¶ 25. Nothing in the evidence
   24
                                                        submitted by the United States shows
   25
                                                        that activities taken were “response
   26
                                                        actions” as that term is defined by 42
   27
                                                        U.S.C. § 9607.
   28

                                                   - 11 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 13 of 101 Page ID #:7740



    1
         16   As of July 31, 2018, the United States         Disputed. The United States has failed
    2
              had incurred costs for the response            to submit competent evidence to
    3
              activities in connection with the              support this allegation, or to permit this
    4
              McColl Site in the form of payroll             Court of the Companies to assess the
    5
              expenses of EPA Region 9’s                     truth of this claim. See Companies’
    6
              employees in the amount of at least            Evidentiary Objections. As
    7
              $1,372,429.33. (Wright Decl. ¶ IV.E.)          demonstrated in the Christianson
    8
                                                             Declaration, the Companies need
    9
                                                             additional discovery to obtain facts
   10
                                                             essential to assess the veracity of this
   11
                                                             fact. See Christianson Decl. ¶¶ 4, 8-18,
   12
                                                             24-28, 40; Pimentel Decl. ¶¶ 14-43.
   13
                                                             Nothing in the evidence submitted by
   14
                                                             the United States shows that activities
   15
                                                             undertaken were “response actions” as
   16
                                                             that term is defined by 42 U.S.C. §
   17
                                                             9607.
   18
         17   As of July 31, 2018, the United States         Disputed. The United States has failed
   19
              has incurred costs of at least $5,167.25       to submit competent evidence to
   20
              for travel expenses of EPA                     support this allegation, or to permit this
   21
              Headquarters employees in connection           Court or the Companies to assess the
   22
              with response activities related to the        truth of this claim. See Companies’
   23
              McColl Site. (Wright Decl. ¶ IV.E.)            Evidentiary Objections. As
   24
                                                             demonstrated in the Christianson
   25
                                                             Declaration, the Companies need
   26
                                                             additional discovery to obtain facts
   27
                                                             essential to assess the veracity of this
   28

                                                        - 12 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 14 of 101 Page ID #:7741



    1
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
    2
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
    3
                                                            Nothing in the evidence submitted by
    4
                                                            the United States shows that activities
    5
                                                            taken were “response actions” as that
    6
                                                            term is defined by 42 U.S.C. § 9607.
    7
         18   EPA Region 9 personnel have traveled          Disputed. The evidence submitted by
    8
              in connection with response activities        the United States does not support this
    9
              related to the McColl site. (Fong Decl.       assertion. See Fong Decl. ¶ 27; Mak
   10
              ¶ 27; Mak Decl. ¶ 27.)                        Decl. ¶ 27. Nothing in the evidence
   11
                                                            submitted by United States shows that
   12
                                                            activities undertaken were “response
   13
                                                            actions” as that term is defined by 42
   14
                                                            U.S.C. § 9607.
   15
         19   As of July 31, 2018, the United States        Disputed. The United States has failed
   16
              has incurred costs of at least                to submit competent evidence to
   17
              $264,355.95 in paying for travel              support this allegation, or to permit this
   18
              expenses of Region 9 employees                Court or the Companies to assess the
   19
              traveling in connection with response         truth of this claim. See Companies’
   20
              activities related to the McColl Site.        Evidentiary Objections. As
   21
              (Wright Decl. ¶ IV.E.)                        demonstrated in the Christianson
   22
                                                            Declaration, the Companies need
   23
                                                            additional discovery to obtain facts
   24
                                                            essential to evaluating the veracity of
   25
                                                            this fact. See Christianson Decl. ¶¶ 4,
   26
                                                            8-18, 24-28, 40; Pimentel Decl. ¶¶ 14-
   27
                                                            43. Nothing in the evidence submitted
   28

                                                       - 13 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 15 of 101 Page ID #:7742



    1
                                                          by the United States shows that
    2
                                                          activities taken were “response actions”
    3
                                                          as that term is defined by 42 U.S.C. §
    4
                                                          9607.
    5
         20   DTSC personnel have traveled in             Disputed. The evidence submitted by
    6
              connection with response activities         the United States does not support this
    7
              related to the McColl Site. (Fong Decl.     assertion. See Fong Decl. ¶ 56. As
    8
              ¶ 56.)                                      demonstrated in the Christianson
    9
                                                          Declaration, the Companies need
   10
                                                          additional discovery to obtain facts
   11
                                                          essential to evaluating the veracity of
   12
                                                          this fact. See Christianson Decl. ¶¶ 4,
   13
                                                          8-18, 24-28, 40; Pimentel Decl. ¶¶ 14-
   14
                                                          43. Nothing in the evidence submitted
   15
                                                          by the United States shows that
   16
                                                          activities undertaken were “response
   17
                                                          actions” as that term is defined by 42
   18
                                                          U.S.C. § 9607.
   19
         21   In the ordinary course of business,         Disputed. The United States has failed
   20
              EPA Region IX processes State               to submit competent evidence to
   21
              Cooperative Agreement (“SCA”)               support this allegation, or to permit this
   22
              Costs, under which the United States        Court or the Companies to assess the
   23
              makes payments to State agencies such       truth of this claim. See Companies’
   24
              as the California Department of Toxic       Evidentiary Objections. As
   25
              Substances Control (“DTSC”). The            demonstrated in the Christianson
   26
              Region maintains custody of vouchers        Declaration, the Companies need
   27
              and the U.S. Treasury confirmation          additional discovery to obtain facts
   28

                                                     - 14 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 16 of 101 Page ID #:7743



    1
              schedules, inputs accounting               essential to assessing the veracity of
    2
              information into the EPA accounting        this fact. See Christianson Decl. ¶¶ 4,
    3
              system, and scans vouchers and             8-18, 24-28, 40; Pimentel Decl. ¶¶ 14-
    4
              Treasury confirmation schedules into       43.
    5
              the SCORPIOS system. (Fong Decl. ¶
    6
              56.)
    7
         22   As of July 31, 2018, the United States     Disputed. The United States has failed
    8
              has incurred costs of at least             to submit competent evidence to
    9
              $4,709,719.91 in SCA costs in              support this allegation, or to permit this
   10
              connection with the McColl Site.           Court or the Companies to assess the
   11
              (Wright Decl. ¶ IV.H.)                     truth of this claim. See Companies’
   12
                                                         Evidentiary Objections. As
   13
                                                         demonstrated in the Christianson
   14
                                                         Declaration, the Companies need
   15
                                                         additional discovery to obtain facts
   16
                                                         essential to assessing the veracity of
   17
                                                         this fact. See Christianson Decl. ¶¶ 4,
   18
                                                         8-18, 24-28, 40; Pimentel Decl. ¶¶ 14-
   19
                                                         43.
   20
         23   As of July 31, 2018, the United States     Disputed. The United States has failed
   21
              has incurred costs of at least             to submit competent evidence to
   22
              $6,899,217.86 in indirect costs in         support this allegation, or to permit this
   23
              connection with response activities        Court or the Companies to assess the
   24
              related to the McColl Site. (Wright        truth of this claim. See Companies’
   25
              Decl. ¶ IV.E.)                             Evidentiary Objections. As
   26
                                                         demonstrated in the Christianson
   27
                                                         Declaration, the Companies need
   28

                                                    - 15 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 17 of 101 Page ID #:7744



    1
                                                        additional discovery to obtain facts
    2
                                                        essential to assessing the veracity of
    3
                                                        this fact. See Christianson Decl. ¶¶ 4,
    4
                                                        8-18, 24-28, 40; Pimentel Decl. ¶¶ 14-
    5
                                                        43. Nothing in the evidence submitted
    6
                                                        by the United States shows that
    7
                                                        activities taken were “response”
    8
                                                        activities as that term is defined by 42
    9
                                                        U.S.C. § 9607.
   10
         24   The U.S. Department of Health &           Disputed. The United States has failed
   11
              Human Services, Agency for Toxic          to submit competent evidence to
   12
              Substances Disease Registry               support this allegation, or to permit this
   13
              (“ATSDR”) performed response              Court of the Companies from assessing
   14
              activities in connection with the         the truth of this claim. See Companies’
   15
              McColl Site.                              Evidentiary Objections. As
   16
                                                        demonstrated in the Christianson
   17
                                                        Declaration, the Companies need
   18
                                                        additional discovery to obtain facts
   19
                                                        essential to evaluate the veracity of this
   20
                                                        fact. See Christianson Decl. ¶¶ 4, 8-18,
   21
                                                        24-28, 40; Pimentel Decl. ¶¶ 14-43.
   22
                                                        Nothing in the evidence submitted by
   23
                                                        the United States shows that activities
   24
                                                        undertaken were “response actions” as
   25
                                                        that term is defined by 42 U.S.C. §
   26
                                                        9607.
   27
         25   As of July 31, 2018, the United States    Disputed. The United States has failed
   28

                                                   - 16 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 18 of 101 Page ID #:7745



    1
              has incurred costs of at least             to submit competent evidence to
    2
              $62,090.67 in payment to ATSDR for         support this allegation, or to permit this
    3
              the response activities it performed in    Court or the Companies to assess the
    4
              connection with the McColl Site.           truth of this claim. See Companies’
    5
              (Wright Decl. ¶ IV.G.)                     Evidentiary Objections. As
    6
                                                         demonstrated in the Christianson
    7
                                                         Declaration, the Companies need
    8
                                                         additional discovery to obtain facts
    9
                                                         essential to assess the veracity of this
   10
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   11
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   12
                                                         Nothing in the evidence submitted by
   13
                                                         the United States shows that activities
   14
                                                         undertaken were “response actions” as
   15
                                                         that term is defined by 42 U.S.C. §
   16
                                                         9607.
   17
         26   CH2M Hill performed response               Disputed. The United States has failed
   18
              activities in connection with the          to submit competent evidence to
   19
              McColl Site pursuant to Contract No.       support this allegation, or to permit this
   20
              68-W9-0031 and Contract No. 68-W9-         Court or the Companies to assess the
   21
              8225.                                      truth of this claim. See Companies’
   22
                                                         Evidentiary Objections. As
   23
                                                         demonstrated in the Christianson
   24
                                                         Declaration, the Companies need
   25
                                                         additional discovery to obtain facts
   26
                                                         essential to evaluate the veracity of this
   27
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   28

                                                    - 17 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 19 of 101 Page ID #:7746



    1
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
    2
                                                          Nothing in the evidence submitted by
    3
                                                          the United States shows that activities
    4
                                                          undertaken were “response actions” as
    5
                                                          that term is defined by 42 U.S.C. §
    6
                                                          9607.
    7
         27   As of July 31, 2018, United States has      Disputed. The United States has failed
    8
              incurred costs of at least $192,288.17      to submit competent evidence to
    9
              in payment to CH2M Hill for the             support this allegation, or to permit this
   10
              response activities it performed in         Court or the Companies to assess the
   11
              connection with the McColl Site             truth of this claim. See Companies’
   12
              pursuant to Contract No. 68-W9-0031,        Evidentiary Objections. As
   13
              and at least $845.35 pursuant to            demonstrated in the Christianson
   14
              Contract No. 68-W9-8225. (Wright            Declaration, the Companies need
   15
              Decl. Schedule 1 at 1-2.)                   additional discovery to obtain facts
   16
                                                          essential to evaluate the veracity of this
   17
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
   18
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
   19
                                                          Nothing in the evidence submitted by
   20
                                                          the United States shows that activities
   21
                                                          taken were “response actions” as that
   22
                                                          term is defined by 42 U.S.C. § 9607.
   23
         28   ICF Technology, Inc. performed              Disputed. The United States has failed
   24
              response activities in connection with      to submit competent evidence to
   25
              the McColl Site pursuant to Contract        support this allegation, or to permit this
   26
              No. 68-W9-0059.                             Court or the Companies to assess the
   27
                                                          truth of this claim. See Companies’
   28

                                                     - 18 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 20 of 101 Page ID #:7747



    1
                                                         Evidentiary Objections. As
    2
                                                         demonstrated in the Christianson
    3
                                                         Declaration, the Companies need
    4
                                                         additional discovery to obtain facts
    5
                                                         essential to evaluate the veracity of this
    6
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    7
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    8
                                                         Nothing in the evidence submitted by
    9
                                                         the United States shows that activities
   10
                                                         undertaken were “response actions” as
   11
                                                         that term is defined by 42 U.S.C. §
   12
                                                         9607.
   13
         29   As of July 31, 2018, United States has     Disputed. The United States has failed
   14
              incurred costs of at least $4,782,149.74 to submit competent evidence to
   15
              in payment to ICF Technology for the       support this allegation, or to permit this
   16
              response activities it performed in        Court or the Companies to assess the
   17
              connection with the McColl Site,           truth of this claim. See Companies’
   18
              pursuant to Contract No. 68-W9-0059.       Evidentiary Objections. As
   19
              (Wright Decl. Schedule 1 at 1.)            demonstrated in the Christianson
   20
                                                         Declaration, the Companies need
   21
                                                         additional discovery to obtain facts
   22
                                                         essential to evaluating the veracity of
   23
                                                         this fact. See Christianson Decl. ¶¶ 4,
   24
                                                         8-18, 24-28, 40; Pimentel Decl. ¶¶ 14-
   25
                                                         43. Nothing in the evidence submitted
   26
                                                         by the United States shows that
   27
                                                         activities undertaken were “response
   28

                                                    - 19 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 21 of 101 Page ID #:7748



    1
                                                          actions” as that term is defined by 42
    2
                                                          U.S.C. § 9607.
    3
         30   Bechtel Environmental performed             Disputed. The United States has failed
    4
              response activities in connection with      to submit competent evidence to
    5
              the McColl Site pursuant to Contract        support this allegation, or to permit this
    6
              No. 68-W9-0060.                             Court or the Companies to assess the
    7
                                                          truth of this claim. See Companies’
    8
                                                          Evidentiary Objections. As
    9
                                                          demonstrated in the Christianson
   10
                                                          Declaration, the Companies need
   11
                                                          additional discovery to obtain facts
   12
                                                          essential to evaluate the veracity of this
   13
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
   14
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
   15
                                                          Nothing in the evidence submitted by
   16
                                                          the United States shows that activities
   17
                                                          undertaken were “response actions” as
   18
                                                          that term is defined by 42 U.S.C. §
   19
                                                          9607.
   20
         31   As of July 31, 2018, United States has      Disputed. The United States has failed
   21
              incurred costs of at least $635,687.90      to submit competent evidence to
   22
              in payment to Bechtel Environmental         support this allegation, or to permit this
   23
              for the response activities it performed    Court or the Companies to assess the
   24
              in connection with the McColl Site,         truth of this claim. See Companies’
   25
              pursuant to Contract No. 68-W9-0060.        Evidentiary Objections. As
   26
              (Wright Decl. Schedule 1 at 1.)             demonstrated in the Christianson
   27
                                                          Declaration, the Companies need
   28

                                                     - 20 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 22 of 101 Page ID #:7749



    1
                                                             additional discovery to obtain facts
    2
                                                             essential to evaluating the veracity of
    3
                                                             this fact. See Christianson Decl. ¶¶ 4,
    4
                                                             8-18, 24-28, 40; Pimentel Decl. ¶¶ 14-
    5
                                                             43. Nothing in the evidence submitted
    6
                                                             by the United States shows that
    7
                                                             activities undertaken were “response
    8
                                                             actions” as that term is defined by 42
    9
                                                             U.S.C. § 9607.
   10
         32   CET Environmental Services                     Disputed. The United States has failed
   11
              performed response activities in               to submit competent evidence to
   12
              connection with the McColl Site                support this allegation, or to permit this
   13
              pursuant to Contract No. 68-W1-0012.           Court of the Companies from assessing
   14
                                                             the truth of this claim. See Companies’
   15
                                                             Evidentiary Objections. As
   16
                                                             demonstrated in the Christianson
   17
                                                             Declaration, the Companies need
   18
                                                             additional discovery to obtain facts
   19
                                                             essential to evaluate the veracity of this
   20
                                                             fact. See Christianson Decl. ¶¶ 4, 8-18,
   21
                                                             24-28, 40; Pimentel Decl. ¶¶ 14-43.
   22
         33   As of July 31, 2018, United States has         Disputed. The United States has failed
   23
              incurred costs of at least $14,121.33 in       to submit competent evidence to
   24
              payment to CET Environmental                   support this allegation, or to permit this
   25
              Services for the response activities it        Court of the Companies from assessing
   26
              performed in connection with the               the truth of this claim. See Companies’
   27
              McColl Site, pursuant to Contract No.          Evidentiary Objections. As
   28

                                                        - 21 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 23 of 101 Page ID #:7750



    1
              68-W1-0012. (Wright Decl. Schedule 1 demonstrated in the Christianson
    2
              at 1.)                                   Declaration, the Companies need
    3
                                                       additional discovery to obtain facts
    4
                                                       essential to evaluate the veracity of this
    5
                                                       fact. See Christianson Decl. ¶¶ 4, 8-18,
    6
                                                       24-28, 40; Pimentel Decl. ¶¶ 14-43.
    7
                                                       Nothing in the evidence submitted by
    8
                                                       the United States shows that activities
    9
                                                       taken were “response” activities as that
   10
                                                       term is defined by 42 U.S.C. § 9607.
   11
         34   Roy F. Weston performed response         Disputed. The United States has failed
   12
              activities in connection with the        to submit competent evidence to
   13
              McColl Site pursuant to Contract No.     support this allegation, or to permit this
   14
              68-03-3482.                              Court of the Companies from assessing
   15
                                                       the truth of this claim. See Companies’
   16
                                                       Evidentiary Objections. As
   17
                                                       demonstrated in the Christianson
   18
                                                       Declaration, the Companies need
   19
                                                       additional discovery to obtain facts
   20
                                                       essential to evaluate the veracity of this
   21
                                                       fact. See Christianson Decl. ¶¶ 4, 8-18,
   22
                                                       24-28, 40; Pimentel Decl. ¶¶ 14-43.
   23
                                                       Nothing in the evidence submitted by
   24
                                                       the United States shows that activities
   25
                                                       taken were “response” activities as that
   26
                                                       term is defined by 42 U.S.C. § 9607.
   27
         35   As of July 31, 2018, United States has   Disputed. The United States has failed
   28

                                                  - 22 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 24 of 101 Page ID #:7751



    1
              incurred costs of at least $50,035.50 in     to submit competent evidence to
    2
              payment to Roy F. Weston for                 support this allegation, or to permit this
    3
              Emergency Response Unit response             Court of the Companies from assessing
    4
              activities it performed in connection        the truth of this claim. See Companies’
    5
              with the McColl Site, pursuant to            Evidentiary Objections. As
    6
              Contract No. 68-03-3482. (Wright             demonstrated in the Christianson
    7
              Decl. Schedule 1 at 1.)                      Declaration, the Companies need
    8
                                                           additional discovery to obtain facts
    9
                                                           essential to evaluate the veracity of this
   10
                                                           fact. See Christianson Decl. ¶¶ 4, 8-18,
   11
                                                           24-28, 40; Pimentel Decl. ¶¶ 14-43.
   12
                                                           Nothing in the evidence submitted by
   13
                                                           the United States shows that activities
   14
                                                           taken were “response” activities as that
   15
                                                           term is defined by 42 U.S.C. § 9607.
   16
         36   Pursuant to Contract Nos. 68-01-7456         Disputed. The United States has failed
   17
              and 68-D1-0135, ICF Technology, Inc.         to submit competent evidence to
   18
              performed response activities in             support this allegation, or to permit this
   19
              connection with the McColl Site.             Court of the Companies from assessing
   20
                                                           the truth of this claim. See Companies’
   21
                                                           Evidentiary Objections. As
   22
                                                           demonstrated in the Christianson
   23
                                                           Declaration, the Companies need
   24
                                                           additional discovery to obtain facts
   25
                                                           essential to evaluate the veracity of this
   26
                                                           fact. See Christianson Decl. ¶¶ 4, 8-18,
   27
                                                           24-28, 40; Pimentel Decl. ¶¶ 14-43.
   28

                                                      - 23 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 25 of 101 Page ID #:7752



    1
                                                         Nothing in the evidence submitted by
    2
                                                         the United States shows that activities
    3
                                                         taken were “response” activities as that
    4
                                                         term is defined by 42 U.S.C. § 9607.
    5
         37   As of July 31, 2018, United States has     Disputed. The United States has failed
    6
              incurred costs of at least $143,463.70     to submit competent evidence to
    7
              in payment to ICF Technology, Inc. for support this allegation, or to permit this
    8
              response activities it performed in        Court of the Companies from assessing
    9
              connection with the McColl Site            the truth of this claim. See Companies’
   10
              pursuant to Contract No. 68-01-7456,       Evidentiary Objections. As
   11
              and $157,117.33 pursuant to Contract       demonstrated in the Christianson
   12
              No. 68-D1-0135. (Wright Decl.              Declaration, the Companies need
   13
              Schedule 1 at 1.)                          additional discovery to obtain facts
   14
                                                         essential to evaluate the veracity of this
   15
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   16
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   17
                                                         Nothing in the evidence submitted by
   18
                                                         the United States shows that activities
   19
                                                         taken were “response” activities as that
   20
                                                         term is defined by 42 U.S.C. § 9607.
   21
         38   Pursuant to Contract Nos. EPW13029         Disputed. The United States has failed
   22
              and EPW06041, ICF Incorporated             to submit competent evidence to
   23
              performed response activities in           support this allegation, or to permit this
   24
              connection with the McColl Site.           Court of the Companies from assessing
   25
                                                         the truth of this claim. See Companies’
   26
                                                         Evidentiary Objections. As
   27
                                                         demonstrated in the Christianson
   28

                                                    - 24 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 26 of 101 Page ID #:7753



    1
                                                         Declaration, the Companies need
    2
                                                         additional discovery to obtain facts
    3
                                                         essential to evaluate the veracity of this
    4
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    5
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    6
                                                         Nothing in the evidence submitted by
    7
                                                         the United States shows that activities
    8
                                                         taken were “response” activities as that
    9
                                                         term is defined by 42 U.S.C. § 9607.
   10
         39   As of July 31, 2018, United States has     Disputed. The United States has failed
   11
              incurred costs of at least $2,511.49 in    to submit competent evidence to
   12
              payment to ICF Incorporated for            support this allegation, or to permit this
   13
              response activities it performed in        Court of the Companies from assessing
   14
              connection with the McColl Site            the truth of this claim. See Companies’
   15
              pursuant to Contract No. EPW13029,         Evidentiary Objections. As
   16
              and $7,627.59 pursuant to Contract No. demonstrated in the Christianson
   17
              EPW06041. (Wright Decl. Schedule 1         Declaration, the Companies need
   18
              at 1.)                                     additional discovery to obtain facts
   19
                                                         essential to evaluate the veracity of this
   20
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   21
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   22
                                                         Nothing in the evidence submitted by
   23
                                                         the United States shows that activities
   24
                                                         taken were “response” activities as that
   25
                                                         term is defined by 42 U.S.C. § 9607.
   26
         40   Pursuant to Contract Nos.                  Disputed. The United States has failed
   27
              DW96955310, DW6955452,                     to submit competent evidence to
   28

                                                    - 25 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 27 of 101 Page ID #:7754



    1
              DW96955536, DW96955588,                    support this allegation, or to permit this
    2
              DW96922738, and DW96957990 and             Court of the Companies from assessing
    3
              through an Interagency Agreement, the the truth of this claim. See Companies’
    4
              U.S. Army Corps of Engineers               Evidentiary Objections. As
    5
              performed response activities in           demonstrated in the Christianson
    6
              connection with the McColl Site.           Declaration, the Companies need
    7
                                                         additional discovery to obtain facts
    8
                                                         essential to evaluate the veracity of this
    9
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   10
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   11
                                                         Nothing in the evidence submitted by
   12
                                                         the United States shows that activities
   13
                                                         taken were “response” activities as that
   14
                                                         term is defined by 42 U.S.C. § 9607.
   15
         41   As of July 31, 2018, the United States     Disputed. The United States has failed
   16
              has incurred costs of at least             to submit competent evidence to
   17
              $348,803.00 in payment to the U.S.         support this allegation, or to permit this
   18
              Army Corps of Engineers pursuant to        Court of the Companies from assessing
   19
              the Interagency Agreement and              the truth of this claim. See Companies’
   20
              Contract No. DW96955310,                   Evidentiary Objections. As
   21
              $625,047.19 pursuant to Contract No.       demonstrated in the Christianson
   22
              DW69455452, $99,440.23 pursuant to         Declaration, the Companies need
   23
              Contract No. DW96955536,                   additional discovery to obtain facts
   24
              $346,942.92 pursuant to Contract No.       essential to evaluate the veracity of this
   25
              DW96955588, $41,445.10 pursuant to         fact. See Christianson Decl. ¶¶ 4, 8-18,
   26
              Contract No. DW6922738, and                24-28, 40; Pimentel Decl. ¶¶ 14-43.
   27
              $39,053.29 pursuant to Contract No.        Nothing in the evidence submitted by
   28

                                                    - 26 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 28 of 101 Page ID #:7755



    1
              DW96957990 for activities performed          the United States shows that activities
    2
              in connection with the McColl Site.          taken were “response” activities as that
    3
              (Wright Decl. Schedule 1 at 1.)              term is defined by 42 U.S.C. § 9607.
    4
         42   Pursuant to Contract No. 68-W0-0001          Disputed. The United States has failed
    5
              Techlaw, Inc. performed response             to submit competent evidence to
    6
              activities in connection with the            support this allegation, or to permit this
    7
              McColl Site.                                 Court of the Companies from assessing
    8
                                                           the truth of this claim. See Companies’
    9
                                                           Evidentiary Objections. As
   10
                                                           demonstrated in the Christianson
   11
                                                           Declaration, the Companies need
   12
                                                           additional discovery to obtain facts
   13
                                                           essential to evaluate the veracity of this
   14
                                                           fact. See Christianson Decl. ¶¶ 4, 8-18,
   15
                                                           24-28, 40; Pimentel Decl. ¶¶ 14-43.
   16
                                                           Nothing in the evidence submitted by
   17
                                                           the United States shows that activities
   18
                                                           taken were “response” activities as that
   19
                                                           term is defined by 42 U.S.C. § 9607.
   20
         43   As of July 31, 2018, the United States       Disputed. The United States has failed
   21
              has incurred costs of $5,093.33 in           to submit competent evidence to
   22
              payment to Techlaw, Inc. for response        support this allegation, or to permit this
   23
              activities it performed in connection        Court of the Companies from assessing
   24
              with the McColl Site pursuant to             the truth of this claim. See Companies’
   25
              Contract No. 68-W0-0001. (Wright             Evidentiary Objections. As
   26
              Decl. Schedule 1 at 1.)                      demonstrated in the Christianson
   27
                                                           Declaration, the Companies need
   28

                                                      - 27 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 29 of 101 Page ID #:7756



    1
                                                         additional discovery to obtain facts
    2
                                                         essential to evaluate the veracity of this
    3
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    4
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    5
                                                         Nothing in the evidence submitted by
    6
                                                         the United States shows that activities
    7
                                                         taken were “response” activities as that
    8
                                                         term is defined by 42 U.S.C. § 9607.
    9
         44   Pursuant to Contract No.                   Disputed. The United States has failed
   10
              4U2000NDLX and Contract No.                to submit competent evidence to
   11
              8U1020NALX, EPA used Federal               support this allegation, or to permit this
   12
              Express for performance of response        Court of the Companies from assessing
   13
              activities in connection with the          the truth of this claim. See Companies’
   14
              McColl Site.                               Evidentiary Objections. As
   15
                                                         demonstrated in the Christianson
   16
                                                         Declaration, the Companies need
   17
                                                         additional discovery to obtain facts
   18
                                                         essential to evaluate the veracity of this
   19
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   20
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   21
                                                         Nothing in the evidence submitted by
   22
                                                         the United States shows that activities
   23
                                                         taken were “response” activities as that
   24
                                                         term is defined by 42 U.S.C. § 9607.
   25
         45   As of July 31, 2018, the United States     Disputed. The United States has failed
   26
              has incurred costs of $3.99 in payment     to submit competent evidence to
   27
              to Federal Express pursuant to Contract support this allegation, or to permit this
   28

                                                    - 28 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 30 of 101 Page ID #:7757



    1
              No. 4U2000NDLX, and $3.75                  Court of the Companies from assessing
    2
              pursuant to Contract No.                   the truth of this claim. See Companies’
    3
              8U1020NALX for response activities         Evidentiary Objections. As
    4
              related to the McColl Site. (Wright        demonstrated in the Christianson
    5
              Decl. Schedule 1 at 1-2.)                  Declaration, the Companies need
    6
                                                         additional discovery to obtain facts
    7
                                                         essential to evaluate the veracity of this
    8
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    9
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   10
                                                         Nothing in the evidence submitted by
   11
                                                         the United States shows that activities
   12
                                                         taken were “response” activities as that
   13
                                                         term is defined by 42 U.S.C. § 9607.
   14
         46   Pursuant to Contract No. 68–02-4284,       Disputed. The United States has failed
   15
              PEI Associates, Inc. performed             to submit competent evidence to
   16
              response activities in connection with     support this allegation, or to permit this
   17
              the McColl Site.                           Court of the Companies from assessing
   18
                                                         the truth of this claim. See Companies’
   19
                                                         Evidentiary Objections. As
   20
                                                         demonstrated in the Christianson
   21
                                                         Declaration, the Companies need
   22
                                                         additional discovery to obtain facts
   23
                                                         essential to evaluate the veracity of this
   24
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   25
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   26
                                                         Nothing in the evidence submitted by
   27
                                                         the United States shows that activities
   28

                                                    - 29 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 31 of 101 Page ID #:7758



    1
                                                            taken were “response” activities as that
    2
                                                            term is defined by 42 U.S.C. § 9607.
    3
         47   As of July 31, 2018, the United States        Disputed. The United States has failed
    4
              has incurred costs of $1,009,087.02 in        to submit competent evidence to
    5
              payment to PEI Associates, Inc.,              support this allegation, or to permit this
    6
              pursuant to Contract No. 68-02-4284           Court of the Companies from assessing
    7
              for response activities related to the        the truth of this claim. See Companies’
    8
              McColl Site. (Wright Decl. Schedule 1         Evidentiary Objections. As
    9
              at 1.)                                        demonstrated in the Christianson
   10
                                                            Declaration, the Companies need
   11
                                                            additional discovery to obtain facts
   12
                                                            essential to evaluate the veracity of this
   13
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
   14
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
   15
                                                            Nothing in the evidence submitted by
   16
                                                            the United States shows that activities
   17
                                                            taken were “response” activities as that
   18
                                                            term is defined by 42 U.S.C. § 9607.
   19
         48   Pursuant to Contract No. 68-03-3267,          Disputed. The United States has failed
   20
              ACZ, Inc. Laboratory Division                 to submit competent evidence to
   21
              performed response activities in              support this allegation, or to permit this
   22
              connection with the McColl Site.              Court of the Companies from assessing
   23
                                                            the truth of this claim. See Companies’
   24
                                                            Evidentiary Objections. As
   25
                                                            demonstrated in the Christianson
   26
                                                            Declaration, the Companies need
   27
                                                            additional discovery to obtain facts
   28

                                                       - 30 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 32 of 101 Page ID #:7759



    1
                                                        essential to evaluate the veracity of this
    2
                                                        fact. See Christianson Decl. ¶¶ 4, 8-18,
    3
                                                        24-28, 40; Pimentel Decl. ¶¶ 14-43.
    4
                                                        Nothing in the evidence submitted by
    5
                                                        the United States shows that activities
    6
                                                        taken were “response” activities as that
    7
                                                        term is defined by 42 U.S.C. § 9607.
    8
         49   As of July 31, 2018, the United States    Disputed. The United States has failed
    9
              has incurred costs of $1,008.82 in        to submit competent evidence to
   10
              payment to ACZ, Inc. Laboratory           support this allegation, or to permit this
   11
              Division pursuant to Contract No. 68-     Court of the Companies from assessing
   12
              03-3267 for response activities related   the truth of this claim. See Companies’
   13
              to the McColl Site. (Wright Decl.         Evidentiary Objections. As
   14
              Schedule 1 at 1.)                         demonstrated in the Christianson
   15
                                                        Declaration, the Companies need
   16
                                                        additional discovery to obtain facts
   17
                                                        essential to evaluate the veracity of this
   18
                                                        fact. See Christianson Decl. ¶¶ 4, 8-18,
   19
                                                        24-28, 40; Pimentel Decl. ¶¶ 14-43.
   20
                                                        Nothing in the evidence submitted by
   21
                                                        the United States shows that activities
   22
                                                        taken were “response” activities as that
   23
                                                        term is defined by 42 U.S.C. § 9607.
   24
         50   Pursuant to Contract No. 68-C0-0047       Disputed. The United States has failed
   25
              PRC/SSC performed response                to submit competent evidence to
   26
              activities in connection with the         support this allegation, or to permit this
   27
              McColl Site.                              Court of the Companies from assessing
   28

                                                   - 31 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 33 of 101 Page ID #:7760



    1
                                                            the truth of this claim. See Companies’
    2
                                                            Evidentiary Objections. As
    3
                                                            demonstrated in the Christianson
    4
                                                            Declaration, the Companies need
    5
                                                            additional discovery to obtain facts
    6
                                                            essential to evaluate the veracity of this
    7
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
    8
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
    9
                                                            Nothing in the evidence submitted by
   10
                                                            the United States shows that activities
   11
                                                            taken were “response” activities as that
   12
                                                            term is defined by 42 U.S.C. § 9607.
   13
         51   As of July 31, 2018, the United States        Disputed. The United States has failed
   14
              has incurred costs of $300,000 in             to submit competent evidence to
   15
              payment to PRC/SSC pursuant to                support this allegation, or to permit this
   16
              Contract No. 68-C0-0047 for response          Court of the Companies from assessing
   17
              activities related to the McColl Site.        the truth of this claim. See Companies’
   18
              (Wright Decl. Schedule 1 at 1.)               Evidentiary Objections. As
   19
                                                            demonstrated in the Christianson
   20
                                                            Declaration, the Companies need
   21
                                                            additional discovery to obtain facts
   22
                                                            essential to evaluate the veracity of this
   23
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
   24
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
   25
                                                            Nothing in the evidence submitted by
   26
                                                            the United States shows that activities
   27
                                                            taken were “response” activities as that
   28

                                                       - 32 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 34 of 101 Page ID #:7761



    1
                                                         term is defined by 42 U.S.C. § 9607.
    2
         52   Pursuant to Contract No. 68-C8-0062        Disputed. The United States has failed
    3
              Science Applications International         to submit competent evidence to
    4
              Corporation (SAIC) performed               support this allegation, or to permit this
    5
              response activities in connection with     Court of the Companies from assessing
    6
              the McColl Site.                           the truth of this claim. See Companies’
    7
                                                         Evidentiary Objections. As
    8
                                                         demonstrated in the Christianson
    9
                                                         Declaration, the Companies need
   10
                                                         additional discovery to obtain facts
   11
                                                         essential to evaluate the veracity of this
   12
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   13
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   14
                                                         Nothing in the evidence submitted by
   15
                                                         the United States shows that activities
   16
                                                         taken were “response” activities as that
   17
                                                         term is defined by 42 U.S.C. § 9607.
   18
         53   As of July 31, 2018, the United States     Disputed. The United States has failed
   19
              has incurred costs of $38,953.00 in        to submit competent evidence to
   20
              payment to SAIC pursuant to Contract       support this allegation, or to permit this
   21
              No. 68-C8-0062 for response activities     Court of the Companies from assessing
   22
              related to the McColl Site. (Wright        the truth of this claim. See Companies’
   23
              Decl. Schedule 1 at 1.)                    Evidentiary Objections. As
   24
                                                         demonstrated in the Christianson
   25
                                                         Declaration, the Companies need
   26
                                                         additional discovery to obtain facts
   27
                                                         essential to evaluate the veracity of this
   28

                                                    - 33 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 35 of 101 Page ID #:7762



    1
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
    2
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
    3
                                                            Nothing in the evidence submitted by
    4
                                                            the United States shows that activities
    5
                                                            taken were “response” activities as that
    6
                                                            term is defined by 42 U.S.C. § 9607.
    7
         54   Pursuant to Contract No. 68-S2-9006           Disputed. The United States has failed
    8
              Edward Aul & Associates performed             to submit competent evidence to
    9
              response activities in connection with        support this allegation, or to permit this
   10
              the McColl Site.                              Court of the Companies from assessing
   11
                                                            the truth of this claim. See Companies’
   12
                                                            Evidentiary Objections. As
   13
                                                            demonstrated in the Christianson
   14
                                                            Declaration, the Companies need
   15
                                                            additional discovery to obtain facts
   16
                                                            essential to evaluate the veracity of this
   17
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
   18
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
   19
                                                            Nothing in the evidence submitted by
   20
                                                            the United States shows that activities
   21
                                                            taken were “response” activities as that
   22
                                                            term is defined by 42 U.S.C. § 9607.
   23
         55   As of July 31, 2018, the United States        Disputed. The United States has failed
   24
              has incurred costs of $12,250.00 in           to submit competent evidence to
   25
              payment to Edward Aul & Associates            support this allegation, or to permit this
   26
              pursuant to Contract No. 68-S2-9006           Court of the Companies from assessing
   27
              for response activities related to the        the truth of this claim. See Companies’
   28

                                                       - 34 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 36 of 101 Page ID #:7763



    1
              McColl Site. (Wright Decl. Schedule 1   Evidentiary Objections. As
    2
              at 1.)                                  demonstrated in the Christianson
    3
                                                      Declaration, the Companies need
    4
                                                      additional discovery to obtain facts
    5
                                                      essential to evaluate the veracity of this
    6
                                                      fact. See Christianson Decl. ¶¶ 4, 8-18,
    7
                                                      24-28, 40; Pimentel Decl. ¶¶ 14-43.
    8
                                                      Nothing in the evidence submitted by
    9
                                                      the United States shows that activities
   10
                                                      taken were “response” activities as that
   11
                                                      term is defined by 42 U.S.C. § 9607.
   12
         56   Pursuant to Contract No. 68-W3-0023     Disputed. The United States has failed
   13
              Ronson Management Corporation           to submit competent evidence to
   14
              performed response activities in        support this allegation, or to permit this
   15
              connection with the McColl Site.        Court of the Companies from assessing
   16
                                                      the truth of this claim. See Companies’
   17
                                                      Evidentiary Objections. As
   18
                                                      demonstrated in the Christianson
   19
                                                      Declaration, the Companies need
   20
                                                      additional discovery to obtain facts
   21
                                                      essential to evaluate the veracity of this
   22
                                                      fact. See Christianson Decl. ¶¶ 4, 8-18,
   23
                                                      24-28, 40; Pimentel Decl. ¶¶ 14-43.
   24
                                                      Nothing in the evidence submitted by
   25
                                                      the United States shows that activities
   26
                                                      taken were “response” activities as that
   27
                                                      term is defined by 42 U.S.C. § 9607.
   28

                                                 - 35 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 37 of 101 Page ID #:7764



    1
         57   As of July 31, 2018, the United States     Disputed. The United States has failed
    2
              has incurred costs of $207.83 in           to submit competent evidence to
    3
              payment to Ronson Management               support this allegation, or to permit this
    4
              Corporation pursuant to Contract No.       Court of the Companies from assessing
    5
              68-W3-0023 for response activities         the truth of this claim. See Companies’
    6
              related to the McColl Site. (Wright        Evidentiary Objections. As
    7
              Decl. Schedule 1 at 1.)                    demonstrated in the Christianson
    8
                                                         Declaration, the Companies need
    9
                                                         additional discovery to obtain facts
   10
                                                         essential to evaluate the veracity of this
   11
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   12
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   13
                                                         Nothing in the evidence submitted by
   14
                                                         the United States shows that activities
   15
                                                         taken were “response” activities as that
   16
                                                         term is defined by 42 U.S.C. § 9607.
   17
         58   Pursuant to Contract Nos.                  Disputed. The United States has failed
   18
              91091S0128, 9209PR0182,                    to submit competent evidence to
   19
              93093S0047, 9309PR0028,                    support this allegation, or to permit this
   20
              9809H8S075, and 9809H8S076, EPA            Court of the Companies from assessing
   21
              used the California Newspaper Service      the truth of this claim. See Companies’
   22
              Bureau, Inc. for performance of            Evidentiary Objections. As
   23
              response activities related to the         demonstrated in the Christianson
   24
              McColl Site.                               Declaration, the Companies need
   25
                                                         additional discovery to obtain facts
   26
                                                         essential to evaluate the veracity of this
   27
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   28

                                                    - 36 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 38 of 101 Page ID #:7765



    1
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    2
                                                         Nothing in the evidence submitted by
    3
                                                         the United States shows that activities
    4
                                                         taken were “response” activities as that
    5
                                                         term is defined by 42 U.S.C. § 9607.
    6
         59   As of July 31, 2018, the United States     Disputed. The United States has failed
    7
              has incurred costs of $41.00, $579.69,     to submit competent evidence to
    8
              $553.67, $386.46, $342.00, and             support this allegation, or to permit this
    9
              $580.62 in payment to California           Court of the Companies from assessing
   10
              Newspaper Service Bureau, Inc.             the truth of this claim. See Companies’
   11
              pursuant to Contract Nos. 91091S0128, Evidentiary Objections. As
   12
              9209PR0182, 93093S0047,                    demonstrated in the Christianson
   13
              9209PR0028, 9809H8S075, and                Declaration, the Companies need
   14
              9809H8S076 for response activities         additional discovery to obtain facts
   15
              related to the McColl Site. (Wright        essential to evaluate the veracity of this
   16
              Decl. Schedule 1 at 2.)                    fact. See Christianson Decl. ¶¶ 4, 8-18,
   17
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   18
                                                         Nothing in the evidence submitted by
   19
                                                         the United States shows that activities
   20
                                                         taken were “response” activities as that
   21
                                                         term is defined by 42 U.S.C. § 9607.
   22
         60   Pursuant to Contract Nos.                  Disputed. The United States has failed
   23
              A8BK0000470 and B2BK0000983,               to submit competent evidence to
   24
              EPA used the Daily Journal Corp. for       support this allegation, or to permit this
   25
              performance of response activities         Court of the Companies from assessing
   26
              related to the McColl Site.                the truth of this claim. See Companies’
   27
                                                         Evidentiary Objections. As
   28

                                                    - 37 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 39 of 101 Page ID #:7766



    1
                                                         demonstrated in the Christianson
    2
                                                         Declaration, the Companies need
    3
                                                         additional discovery to obtain facts
    4
                                                         essential to evaluate the veracity of this
    5
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    6
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    7
                                                         Nothing in the evidence submitted by
    8
                                                         the United States shows that activities
    9
                                                         taken were “response” activities as that
   10
                                                         term is defined by 42 U.S.C. § 9607.
   11
         61   As of July 31, 2018, the United States     Disputed. The United States has failed
   12
              has incurred costs of $623.52 in           to submit competent evidence to
   13
              payment to Daily Journal Corp.             support this allegation, or to permit this
   14
              pursuant to Contract No.                   Court of the Companies from assessing
   15
              B2BK0000983 for response activities        the truth of this claim. See Companies’
   16
              related to the McColl Site. (Wright        Evidentiary Objections. As
   17
              Decl. Schedule 1 at 2.)                    demonstrated in the Christianson
   18
                                                         Declaration, the Companies need
   19
                                                         additional discovery to obtain facts
   20
                                                         essential to evaluate the veracity of this
   21
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   22
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   23
                                                         Nothing in the evidence submitted by
   24
                                                         the United States shows that activities
   25
                                                         taken were “response” activities as that
   26
                                                         term is defined by 42 U.S.C. § 9607.
   27
         62   Pursuant to Contract No.                   Disputed. The United States has failed
   28

                                                    - 38 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 40 of 101 Page ID #:7767



    1
              A8BK0000022, EPA used the                  to submit competent evidence to
    2
              Bakersfield California Newspaper for       support this allegation, or to permit this
    3
              performance of response activities         Court of the Companies from assessing
    4
              related to the McColl Site.                the truth of this claim. See Companies’
    5
                                                         Evidentiary Objections. As
    6
                                                         demonstrated in the Christianson
    7
                                                         Declaration, the Companies need
    8
                                                         additional discovery to obtain facts
    9
                                                         essential to evaluate the veracity of this
   10
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   11
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   12
                                                         Nothing in the evidence submitted by
   13
                                                         the United States shows that activities
   14
                                                         taken were “response” activities as that
   15
                                                         term is defined by 42 U.S.C. § 9607.
   16
         63   As of July 31, 2018, the United States     Disputed. The United States has failed
   17
              has incurred costs of $184.24 in           to submit competent evidence to
   18
              payment to Bakersfield California          support this allegation, or to permit this
   19
              Newspaper pursuant to Contract No.         Court of the Companies from assessing
   20
              A8BK0000022 for response activities        the truth of this claim. See Companies’
   21
              related to the McColl Site. (Wright        Evidentiary Objections. As
   22
              Decl. Schedule 1 at 2.)                    demonstrated in the Christianson
   23
                                                         Declaration, the Companies need
   24
                                                         additional discovery to obtain facts
   25
                                                         essential to evaluate the veracity of this
   26
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   27
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   28

                                                    - 39 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 41 of 101 Page ID #:7768



    1
                                                         Nothing in the evidence submitted by
    2
                                                         the United States shows that activities
    3
                                                         taken were “response” activities as that
    4
                                                         term is defined by 42 U.S.C. § 9607.
    5
         64   Pursuant to Contract No.                   Disputed. The United States has failed
    6
              DU1001NBLX, EPA used Dun and               to submit competent evidence to
    7
              Bradstreet for the performance of          support this allegation, or to permit this
    8
              response activities in connection with     Court of the Companies from assessing
    9
              the McColl Site.                           the truth of this claim. See Companies’
   10
                                                         Evidentiary Objections. As
   11
                                                         demonstrated in the Christianson
   12
                                                         Declaration, the Companies need
   13
                                                         additional discovery to obtain facts
   14
                                                         essential to evaluate the veracity of this
   15
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   16
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   17
                                                         Nothing in the evidence submitted by
   18
                                                         the United States shows that activities
   19
                                                         taken were “response” activities as that
   20
                                                         term is defined by 42 U.S.C. § 9607.
   21
         65   As of July 31, 2018, the United States     Disputed. The United States has failed
   22
              has incurred costs of $740.22 in           to submit competent evidence to
   23
              payment to Dun and Bradstreet              support this allegation, or to permit this
   24
              pursuant to Contract No.                   Court of the Companies from assessing
   25
              DU1001NBLX for response activities         the truth of this claim. See Companies’
   26
              related to the McColl Site. (Wright        Evidentiary Objections. As
   27
              Decl. Schedule 1 at 2.)                    demonstrated in the Christianson
   28

                                                    - 40 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 42 of 101 Page ID #:7769



    1
                                                         Declaration, the Companies need
    2
                                                         additional discovery to obtain facts
    3
                                                         essential to evaluate the veracity of this
    4
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    5
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    6
                                                         Nothing in the evidence submitted by
    7
                                                         the United States shows that activities
    8
                                                         taken were “response” activities as that
    9
                                                         term is defined by 42 U.S.C. § 9607.
   10
         66   Pursuant to Contract Nos. FRL61283,        Disputed. The United States has failed
   11
              1963S60038, and 1963S80105 EPA             to submit competent evidence to
   12
              used the Government Printing Office        support this allegation, or to permit this
   13
              for performance of response activities     Court of the Companies from assessing
   14
              in connection with the McColl Site.        the truth of this claim. See Companies’
   15
                                                         Evidentiary Objections. As
   16
                                                         demonstrated in the Christianson
   17
                                                         Declaration, the Companies need
   18
                                                         additional discovery to obtain facts
   19
                                                         essential to evaluate the veracity of this
   20
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   21
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   22
                                                         Nothing in the evidence submitted by
   23
                                                         the United States shows that activities
   24
                                                         taken were “response” activities as that
   25
                                                         term is defined by 42 U.S.C. § 9607.
   26
         67   As of July 31, 2018, the United States     Disputed. The United States has failed
   27
              has incurred costs of $1,755.00 in         to submit competent evidence to
   28

                                                    - 41 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 43 of 101 Page ID #:7770



    1
              payment to the Government Printing         support this allegation, or to permit this
    2
              Office pursuant to Contract No.            Court of the Companies from assessing
    3
              FRL61283, $2,132.00 pursuant to            the truth of this claim. See Companies’
    4
              Contract No. 1963S60038, and               Evidentiary Objections. As
    5
              $1,895.56 pursuant to Contract No.         demonstrated in the Christianson
    6
              1963S80105 for response activities         Declaration, the Companies need
    7
              related to the McColl Site. (Wright        additional discovery to obtain facts
    8
              Decl. Schedule 1 at 2.)                    essential to evaluate the veracity of this
    9
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   10
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   11
                                                         Nothing in the evidence submitted by
   12
                                                         the United States shows that activities
   13
                                                         taken were “response” activities as that
   14
                                                         term is defined by 42 U.S.C. § 9607.
   15
         68   Pursuant to Contract Nos. 68-R9-0101       Disputed. The United States has failed
   16
              and 68-WO-1002, ASRC Aerospace             to submit competent evidence to
   17
              Corp. performed response activities in     support this allegation, or to permit this
   18
              connection with the McColl Site.           Court of the Companies from assessing
   19
                                                         the truth of this claim. See Companies’
   20
                                                         Evidentiary Objections. As
   21
                                                         demonstrated in the Christianson
   22
                                                         Declaration, the Companies need
   23
                                                         additional discovery to obtain facts
   24
                                                         essential to evaluate the veracity of this
   25
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   26
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   27
                                                         Nothing in the evidence submitted by
   28

                                                    - 42 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 44 of 101 Page ID #:7771



    1
                                                          the United States shows that activities
    2
                                                          taken were “response” activities as that
    3
                                                          term is defined by 42 U.S.C. § 9607.
    4
         69   As of July 31, 2018, the United States      Disputed. The United States has failed
    5
              has incurred costs of $57,394.79 and        to submit competent evidence to
    6
              $419.10 in payment to ASRC                  support this allegation, or to permit this
    7
              Aerospace Corp. pursuant to Contract        Court of the Companies from assessing
    8
              Nos. 68-R9-0101 and 68-WO-1002 for          the truth of this claim. See Companies’
    9
              response activities related to the          Evidentiary Objections. As
   10
              McColl Site. (Wright Decl. Schedule 1       demonstrated in the Christianson
   11
              at 2.)                                      Declaration, the Companies need
   12
                                                          additional discovery to obtain facts
   13
                                                          essential to evaluate the veracity of this
   14
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
   15
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
   16
                                                          Nothing in the evidence submitted by
   17
                                                          the United States shows that activities
   18
                                                          taken were “response” activities as that
   19
                                                          term is defined by 42 U.S.C. § 9607.
   20
         70   Pursuant to Contract Nos. 68-W4-0028 Disputed. The United States has failed
   21
              and 68-W9-0052, Labat-Anderson              to submit competent evidence to
   22
              performed response activities in            support this allegation, or to permit this
   23
              connection with the McColl Site.            Court of the Companies from assessing
   24
                                                          the truth of this claim. See Companies’
   25
                                                          Evidentiary Objections. As
   26
                                                          demonstrated in the Christianson
   27
                                                          Declaration, the Companies need
   28

                                                     - 43 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 45 of 101 Page ID #:7772



    1
                                                         additional discovery to obtain facts
    2
                                                         essential to evaluate the veracity of this
    3
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    4
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    5
                                                         Nothing in the evidence submitted by
    6
                                                         the United States shows that activities
    7
                                                         taken were “response” activities as that
    8
                                                         term is defined by 42 U.S.C. § 9607.
    9
         71   As of July 31, 2018, the United States     Disputed. The United States has failed
   10
              has incurred costs of $7,018.94 and        to submit competent evidence to
   11
              $13,785.40 in payment to Labat-            support this allegation, or to permit this
   12
              Anderson pursuant to Contract Nos.         Court of the Companies from assessing
   13
              68-W4-0028 and 68-W9-0052 for              the truth of this claim. See Companies’
   14
              response activities related to the         Evidentiary Objections. As
   15
              McColl Site. (Wright Decl. Schedule 1      demonstrated in the Christianson
   16
              at 2.)                                     Declaration, the Companies need
   17
                                                         additional discovery to obtain facts
   18
                                                         essential to evaluate the veracity of this
   19
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   20
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   21
                                                         Nothing in the evidence submitted by
   22
                                                         the United States shows that activities
   23
                                                         taken were “response” activities as that
   24
                                                         term is defined by 42 U.S.C. § 9607.
   25
         72   Pursuant to Contract No. 68-W5-0024,       Disputed. The United States has failed
   26
              Armstrong Data Services, Inc.              to submit competent evidence to
   27
              performed response activities in           support this allegation, or to permit this
   28

                                                    - 44 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 46 of 101 Page ID #:7773



    1
              connection with the McColl Site.              Court of the Companies from assessing
    2
                                                            the truth of this claim. See Companies’
    3
                                                            Evidentiary Objections. As
    4
                                                            demonstrated in the Christianson
    5
                                                            Declaration, the Companies need
    6
                                                            additional discovery to obtain facts
    7
                                                            essential to evaluate the veracity of this
    8
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
    9
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
   10
                                                            Nothing in the evidence submitted by
   11
                                                            the United States shows that activities
   12
                                                            taken were “response” activities as that
   13
                                                            term is defined by 42 U.S.C. § 9607.
   14
         73   As of July 31, 2018, the United States        Disputed. The United States has failed
   15
              has incurred costs of $43,649.90 in           to submit competent evidence to
   16
              payment to Armstrong Data Services            support this allegation, or to permit this
   17
              pursuant to Contract No. 68-W5-0024           Court of the Companies from assessing
   18
              for response activities related to the        the truth of this claim. See Companies’
   19
              McColl Site. (Wright Decl. Schedule 1         Evidentiary Objections. As
   20
              at 2.)                                        demonstrated in the Christianson
   21
                                                            Declaration, the Companies need
   22
                                                            additional discovery to obtain facts
   23
                                                            essential to evaluate the veracity of this
   24
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
   25
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
   26
                                                            Nothing in the evidence submitted by
   27
                                                            the United States shows that activities
   28

                                                       - 45 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 47 of 101 Page ID #:7774



    1
                                                            taken were “response” activities as that
    2
                                                            term is defined by 42 U.S.C. § 9607.
    3
         74   Pursuant to Contract No. 68-01-7251,          Disputed. The United States has failed
    4
              CH2M Hill performed response                  to submit competent evidence to
    5
              activities in connection with the             support this allegation, or to permit this
    6
              McColl Site.                                  Court of the Companies from assessing
    7
                                                            the truth of this claim. See Companies’
    8
                                                            Evidentiary Objections. As
    9
                                                            demonstrated in the Christianson
   10
                                                            Declaration, the Companies need
   11
                                                            additional discovery to obtain facts
   12
                                                            essential to evaluate the veracity of this
   13
                                                            fact. See Christianson Decl. ¶¶ 4, 8-18,
   14
                                                            24-28, 40; Pimentel Decl. ¶¶ 14-43.
   15
                                                            Nothing in the evidence submitted by
   16
                                                            the United States shows that activities
   17
                                                            taken were “response” activities as that
   18
                                                            term is defined by 42 U.S.C. § 9607.
   19
         75   As of July 31, 2018, the United States        Disputed. The United States has failed
   20
              has incurred costs of $135,879.78 in          to submit competent evidence to
   21
              payment to CH2M Hill pursuant to              support this allegation, or to permit this
   22
              Contract No. 68-01-7251 for response          Court of the Companies from assessing
   23
              activities related to the McColl Site.        the truth of this claim. See Companies’
   24
              (Wright Decl. Schedule 1 at 2.)               Evidentiary Objections. As
   25
                                                            demonstrated in the Christianson
   26
                                                            Declaration, the Companies need
   27
                                                            additional discovery to obtain facts
   28

                                                       - 46 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 48 of 101 Page ID #:7775



    1
                                                          essential to evaluate the veracity of this
    2
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
    3
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
    4
                                                          Nothing in the evidence submitted by
    5
                                                          the United States shows that activities
    6
                                                          taken were “response” activities as that
    7
                                                          term is defined by 42 U.S.C. § 9607.
    8
         76   Pursuant to State Cooperative               Disputed. The United States has failed
    9
              Agreement (SCA) and Contract Nos.           to submit competent evidence to
   10
              937801, 937802, 940402, 940403,             support this allegation, or to permit this
   11
              940404, 940405 and 940406, DTSC             Court of the Companies from assessing
   12
              performed response activities in            the truth of this claim. See Companies’
   13
              connection with the McColl Site.            Evidentiary Objections. As
   14
                                                          demonstrated in the Christianson
   15
                                                          Declaration, the Companies need
   16
                                                          additional discovery to obtain facts
   17
                                                          essential to evaluate the veracity of this
   18
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
   19
                                                          24-28, 40; Pimentel Decl. ¶¶14-43.
   20
                                                          Nothing in the evidence submitted by
   21
                                                          United States shows that activities
   22
                                                          taken were “response” activities as that
   23
                                                          term is defined by 42 U.S.C. § 9607.
   24
         77   As of July 31, 2018, the United States      Disputed. The United States has failed
   25
              has incurred costs of $2,836,787.10,        to submit competent evidence to
   26
              $1,229,850.32, $229,117.45,                 support this allegation, or to permit this
   27
              $136,313.58, $107,659.10,                   Court of the Companies from assessing
   28

                                                     - 47 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 49 of 101 Page ID #:7776



    1
              $120,564.24, $49,428.12 in payment to the truth of this claim. See Companies’
    2
              DTSC pursuant to the SCA and              Evidentiary Objections. As
    3
              Contract Nos. 937801, 937802,             demonstrated in the Christianson
    4
              940402, 940403, 940404, 940405 and        Declaration, the Companies need
    5
              940406 for response activities related    additional discovery to obtain facts
    6
              to the McColl Site. (Wright Decl.         essential to evaluate the veracity of this
    7
              Schedule 1 at 2.)                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    8
                                                        24-28, 40; Pimentel Decl. ¶¶ 14-43.
    9
                                                        Nothing in the evidence submitted by
   10
                                                        the United States shows that activities
   11
                                                        taken were “response” activities as that
   12
                                                        term is defined by 42 U.S.C. § 9607.
   13
         78   Pursuant to Contract Nos. 68–01-7368      Disputed. The United States has failed
   14
              and 68-W0-0037, Ecology and               to submit competent evidence to
   15
              Environment, Inc. performed response      support this allegation, or to permit this
   16
              activities in connection with the         Court of the Companies from assessing
   17
              McColl Site.                              the truth of this claim. See Companies’
   18
                                                        Evidentiary Objections. As
   19
                                                        demonstrated in the Christianson
   20
                                                        Declaration, the Companies need
   21
                                                        additional discovery to obtain facts
   22
                                                        essential to evaluate the veracity of this
   23
                                                        fact. See Christianson Decl. ¶¶ 4, 8-18,
   24
                                                        24-28, 40; Pimentel Decl. ¶¶ 14-43.
   25
                                                        Nothing in the evidence submitted by
   26
                                                        the United States shows that activities
   27
                                                        taken were “response” activities as that
   28

                                                   - 48 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 50 of 101 Page ID #:7777



    1
                                                         term is defined by 42 U.S.C. § 9607.
    2
    3
         79   As of July 31, 2018, the United States     Disputed. The United States has failed
    4
              has incurred costs of $161,186.25 and      to submit competent evidence to
    5
              $402,739.70 in payment to Ecology          support this allegation, or to permit this
    6
              and Environment, Inc. pursuant to          Court of the Companies from assessing
    7
              Contract Nos. 68-01-7368 and 68-W0-        the truth of this claim. See Companies’
    8
              0037 for response activities related to    Evidentiary Objections. As
    9
              the McColl Site. (Wright Decl.             demonstrated in the Christianson
   10
              Schedule 1 at 3.)                          Declaration, the Companies need
   11
                                                         additional discovery to obtain facts
   12
                                                         essential to evaluate the veracity of this
   13
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   14
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   15
                                                         Nothing in the evidence submitted by
   16
                                                         the United States shows that activities
   17
                                                         taken were “response” activities as that
   18
                                                         term is defined by 42 U.S.C. § 9607.
   19
         80   Pursuant to Contract No. 68-W9-0008,       Disputed. The United States has failed
   20
              SAIC performed response activities in      to submit competent evidence to
   21
              connection with the McColl Site.           support this allegation, or to permit this
   22
                                                         Court of the Companies from assessing
   23
                                                         the truth of this claim. See Companies’
   24
                                                         Evidentiary Objections. As
   25
                                                         demonstrated in the Christianson
   26
                                                         Declaration, the Companies need
   27
                                                         additional discovery to obtain facts
   28

                                                    - 49 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 51 of 101 Page ID #:7778



    1
                                                         essential to evaluate the veracity of this
    2
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    3
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    4
                                                         Nothing in the evidence submitted by
    5
                                                         the United States shows that activities
    6
                                                         taken were “response” activities as that
    7
                                                         term is defined by 42 U.S.C. § 9607.
    8
         81   As of July 31, 2018, the United States     Disputed. The United States has failed
    9
              has incurred costs of $73,664.06 in        to submit competent evidence to
   10
              payment to SAIC pursuant to Contract       support this allegation, or to permit this
   11
              No. 68-W9-0008 for response activities Court of the Companies from assessing
   12
              related to the McColl Site. (Wright        the truth of this claim. See Companies’
   13
              Decl. Schedule 1 at 3.)                    Evidentiary Objections. As
   14
                                                         demonstrated in the Christianson
   15
                                                         Declaration, the Companies need
   16
                                                         additional discovery to obtain facts
   17
                                                         essential to evaluate the veracity of this
   18
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   19
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   20
                                                         Nothing in the evidence submitted by
   21
                                                         the United States shows that activities
   22
                                                         taken were “response” activities as that
   23
                                                         term is defined by 42 U.S.C. § 9607.
   24
         82   Pursuant to Contract No. EPR90603,         Disputed. The United States has failed
   25
              GRB Environmental Services                 to submit competent evidence to
   26
              performed response activities in           support this allegation, or to permit this
   27
              connection with the McColl Site.           Court of the Companies from assessing
   28

                                                    - 50 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 52 of 101 Page ID #:7779



    1
                                                         the truth of this claim. See Companies’
    2
                                                         Evidentiary Objections. As
    3
                                                         demonstrated in the Christianson
    4
                                                         Declaration, the Companies need
    5
                                                         additional discovery to obtain facts
    6
                                                         essential to evaluate the veracity of this
    7
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
    8
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
    9
                                                         Nothing in the evidence submitted by
   10
                                                         the United States shows that activities
   11
                                                         taken were “response” activities as that
   12
                                                         term is defined by 42 U.S.C. § 9607.
   13
         83   As of July 31, 2018, the United States     Disputed. The United States has failed
   14
              has incurred costs of $1,356.65 in         to submit competent evidence to
   15
              payment to GRB Environmental               support this allegation, or to permit this
   16
              Services pursuant to Contract No.          Court of the Companies from assessing
   17
              EPR90603 for response activities           the truth of this claim. See Companies’
   18
              related to the McColl Site. (Wright        Evidentiary Objections. As
   19
              Decl. Schedule 1 at 2.)                    demonstrated in the Christianson
   20
                                                         Declaration, the Companies need
   21
                                                         additional discovery to obtain facts
   22
                                                         essential to evaluate the veracity of this
   23
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   24
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   25
                                                         Nothing in the evidence submitted by
   26
                                                         the United States shows that activities
   27
                                                         taken were “response” activities as that
   28

                                                    - 51 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 53 of 101 Page ID #:7780



    1
                                                         term is defined by 42 U.S.C. § 9607.
    2
         84   Pursuant to Contract No. EPR91202,         Disputed. The United States has failed
    3
              Toeroek-Herndon Joint Venture              to submit competent evidence to
    4
              performed response activities in           support this allegation, or to permit this
    5
              connection with the McColl Site.           Court of the Companies from assessing
    6
                                                         the truth of this claim. See Companies’
    7
                                                         Evidentiary Objections. As
    8
                                                         demonstrated in the Christianson
    9
                                                         Declaration, the Companies need
   10
                                                         additional discovery to obtain facts
   11
                                                         essential to evaluate the veracity of this
   12
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   13
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   14
                                                         Nothing in the evidence submitted by
   15
                                                         the United States shows that activities
   16
                                                         taken were “response” activities as that
   17
                                                         term is defined by 42 U.S.C. § 9607.
   18
         85   As of July 31, 2018, the United States     Disputed. The United States has failed
   19
              has incurred costs of $49,960.34 in        to submit competent evidence to
   20
              payment to Toeroek-Herndon Joint           support this allegation, or to permit this
   21
              Venture pursuant to Contract Nos.          Court of the Companies from assessing
   22
              EPR91202 for response activities           the truth of this claim. See Companies’
   23
              related to the McColl Site. (Wright        Evidentiary Objections. As
   24
              Decl. Schedule 1 at 2.)                    demonstrated in the Christianson
   25
                                                         Declaration, the Companies need
   26
                                                         additional discovery to obtain facts
   27
                                                         essential to evaluate the veracity of this
   28

                                                    - 52 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 54 of 101 Page ID #:7781



    1
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
    2
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
    3
                                                          Nothing in the evidence submitted by
    4
                                                          the United States shows that activities
    5
                                                          taken were “response” activities as that
    6
                                                          term is defined by 42 U.S.C. § 9607.
    7
         86   Pursuant to the Contract Lab Program,       Disputed. The United States has failed
    8
              Rudd Group, Inc., Silver Valley,            to submit competent evidence to
    9
              Associated Laboratories, Inc.,              support this allegation, or to permit this
   10
              Columbia Analytical Services, Inc.,         Court of the Companies from assessing
   11
              Weyerhaeuser Analyt. & Testing              the truth of this claim. See Companies’
   12
              Services; Chester Labnet, CKY               Evidentiary Objections. As
   13
              Incorporated Analytical Services; Viar      demonstrated in the Christianson
   14
              & Company; and Computer Science             Declaration, the Companies need
   15
              Corp. performed response activities in      additional discovery to obtain facts
   16
              connection with the McColl Site.            essential to evaluate the veracity of this
   17
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
   18
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
   19
                                                          Nothing in the evidence submitted by
   20
                                                          the United States shows that activities
   21
                                                          taken were “response” activities as that
   22
                                                          term is defined by 42 U.S.C. § 9607.
   23
         87   As of July 31, 2018, the United States      Disputed. The United States has failed
   24
              has incurred costs of $114,056.84 in        to submit competent evidence to
   25
              payment to Rudd Group, Inc., Silver         support this allegation, or to permit this
   26
              Valley, Associated Laboratories, Inc.,      Court of the Companies from assessing
   27
              Columbia Analytical Services, Inc.,         the truth of this claim. See Companies’
   28

                                                     - 53 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 55 of 101 Page ID #:7782



    1
              Weyerhaeuser Analyt. & Testing             Evidentiary Objections. As
    2
              Services; Chester Labnet, CKY              demonstrated in the Christianson
    3
              Incorporated Analytical Services; Viar     Declaration, the Companies need
    4
              & Company; and Computer Science            additional discovery to obtain facts
    5
              Corp. pursuant to the Contract Lab         essential to evaluate the veracity of this
    6
              Program for response activities related    fact. See Christianson Decl. ¶¶ 4, 8-18,
    7
              to the McColl Site. (Wright Decl.          24-28, 40; Pimentel Decl. ¶¶ 14-43.
    8
              Schedule 1 at 3.)                          Nothing in the evidence submitted by
    9
                                                         the United States shows that activities
   10
                                                         taken were “response” activities as that
   11
                                                         term is defined by 42 U.S.C. § 9607.
   12
         88   Interest on the payment Defendants         Disputed. The United States has failed
   13
              made under the 1994 Partial Consent        to submit competent evidence to
   14
              Decree accruing from July 31, 1993         support this allegation, or to permit this
   15
              through the date of payment also           Court of the Companies from assessing
   16
              constitutes an on-going response cost.     the truth of this claim. See Companies’
   17
              Docket No. 270 ¶ 3.f.                      Evidentiary Objections. As
   18
                                                         demonstrated in the Christianson
   19
                                                         Declaration, the Companies need
   20
                                                         additional discovery to obtain facts
   21
                                                         essential to evaluate the veracity of this
   22
                                                         fact. See Christianson Decl. ¶¶ 4, 8-18,
   23
                                                         24-28, 40; Pimentel Decl. ¶¶ 14-43.
   24
                                                         Nothing in the evidence submitted by
   25
                                                         the United States shows that activities
   26
                                                         taken were “response” activities as that
   27
                                                         term is defined by 42 U.S.C. § 9607.
   28

                                                    - 54 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 56 of 101 Page ID #:7783



    1
         89   The interest that accrued starting July     Disputed. The United States has failed
    2
              31, 1993, through January 11, 1995,         to submit competent evidence to
    3
              the date of Defendants’ payment, on         support this allegation, or to permit this
    4
              the amount paid under the 1994 Partial      Court of the Companies from assessing
    5
              Consent Decree totals $939,708.75.          the truth of this claim. See Companies’
    6
              (Wright Decl. ¶ IV.K.)                      Evidentiary Objections. As
    7
                                                          demonstrated in the Christianson
    8
                                                          Declaration, the Companies need
    9
                                                          additional discovery to obtain facts
   10
                                                          essential to evaluate the veracity of this
   11
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
   12
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
   13
         90   In the regular course of business, EPA      Undisputed.
   14
              uses the Superfund Cost Recovery
   15
              Package Image and On-Line System
   16
              (“SCORPIOS”) to track and
   17
              summarize the voluminous cost
   18
              documentation for identifying costs for
   19
              Superfund Sites.
   20
         91   The SCORPIOS report reflects the            As demonstrated in the Christianson
   21
              amount of each cost type (payroll           Declaration, the Companies need
   22
              costs, travel costs, indirect costs,        additional discovery to obtain facts
   23
              contractor costs, interagency               essential to evaluating the veracity of
   24
              agreement costs, etc.) that EPA incurs      this fact. See Christianson Decl. ¶¶ 4,
   25
              at a Site.                                  8-18, 24-28, 40; Pimentel Decl. ¶¶ 14-
   26
                                                          43.
   27
         92   EPA issued two Records of Decision          Undisputed.
   28

                                                     - 55 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 57 of 101 Page ID #:7784



    1
              (ROD) relevant to the United States’
    2
              Motion for Summary Judgment, a
    3
              Source ROD dated June 30, 1993, and
    4
              a Groundwater ROD dated May 15,
    5
              1996.
    6
         93   The Oil Company Defendants                  Undisputed. However, this proposition
    7
              generated the hazardous wastes              is misleading because the United States
    8
              dumped at the McColl Site.                  has also been adjudicated a responsible
    9
                                                          party at the Site as an arranger for
   10
                                                          certain hazardous wastes at the Site.
   11
                                                          Christianson Decl. ¶3, Exs. A, B.
   12
         94   The Oil Company Defendants                  Undisputed.
   13
              contracted with Eli McColl to transport
   14
              and dump their waste at the McColl
   15
              Site.
   16
         95   William Kime, a CPA, describes the          Disputed to the extent that this
   17
              calculation for DOJ enforcement costs       statement implies that the calculations
   18
              and indirect costs relative to the          are accurate or valid.
   19
              McColl Site in two Declarations
   20
              submitted herewith in support of the
   21
              United States’ Motion for Summary
   22
              Judgment.
   23
         96   William Kime’s Declarations                 Disputed to the extent that the
   24
              summarize the underlying time sheets        calculations of the costs allegedly
   25
              and other accounting records for direct     incurred by the DOJ are accurate or
   26
              labor costs and indirect costs incurred     valid.
   27
              by the Justice Department in
   28

                                                     - 56 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 58 of 101 Page ID #:7785



    1
              prosecuting the McColl case.
    2
         97   The DOJ Cost Summaries were                 Undisputed.
    3
              prepared under William Kime’s
    4
              supervision and control. (Kime Decl. ¶
    5
              4 & Ex. C ¶ 3.)
    6
         98   The Department of Justice incurred          Disputed. The United States has failed
    7
              $2,776,743.05 in response costs related to submit competent evidence to
    8
              to the McColl Site from October 1,          support this allegation, or to permit this
    9
              1990 through September 30, 2019.            Court of the Companies from assessing
   10
              (Wright Decl. ¶ IV.G.)                      the truth of this claim. See Companies’
   11
                                                          Evidentiary Objections. As
   12
                                                          demonstrated in the Christianson
   13
                                                          Declaration, the Companies need
   14
                                                          additional discovery to obtain facts
   15
                                                          essential to evaluate the veracity of this
   16
                                                          fact. See Christianson Decl. ¶¶ 4, 8-18,
   17
                                                          24-28, 40; Pimentel Decl. ¶¶ 14-43.
   18
         99   Mr. Kime describes the indirect rate        Disputed as to the validity, accuracy or
   19
              methodology used by the Department          the appropriateness of the methodology.
   20
              of Justice. (Kime Decl. ¶ 14-15.)
   21
   22    100 Pursuant to William A. Weinischke’s          Disputed. The United States has failed

   23         Declarations, the attorneys’ fees           to submit competent evidence to

   24         incurred by the United States               support this allegation, or to permit this

   25         Department of Justice in connection         Court of the Companies from assessing

   26         with the McColl enforcement action          the truth of this claim. See Companies’

   27         are reasonable. (Weinischke Decl. and       Evidentiary Objections. In fact, Mr.

   28         attached Supp. Decl.)                       Kime has testified that he could not


                                                     - 57 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 59 of 101 Page ID #:7786



    1
                                                           testify as to the reasonableness of any
    2
                                                           of DOJ’s costs. See Preliminary,
    3
                                                           Unverified Deposition Transcript of
    4
                                                           William Kime, 81: 12-17, attached to
    5
                                                           the Christianson Declaration as Ex. I.
    6
         101 The United States EPA provided the            Disputed. The United States EPA has
    7
              entire Administrative Records related        made the Administrative Records
    8
              to remedial actions taken in connection available to the Companies. However,
    9
              with the McColl Site to the                  the United States, through the instant
   10
              Defendants.                                  motion, seeks costs well beyond those
   11
                                                           addressed in the Administrative Record.
   12
                                                           The Administrative Records are dated
   13
                                                           June 30, 1993, and May 15, 1996. See
   14
                                                           Motion at 5 n. 6. However, the United
   15
                                                           States seeks costs through July 31,
   16
                                                           2018. Id. at 25.
   17
         102 The United States has provided the            Disputed. Since February 2006, the
   18
              Defendants with all cost                     United States has thwarted the
   19
              documentation relative to response           Companies’ efforts to take discovery by
   20
              costs incurred in connection with the        failing to appear or make witnesses
   21
              McColl Site requested by the                 available for ten out of eleven duly-
   22
              Defendants.                                  noticed depositions, and not providing
   23
                                                           sufficient responses to the Companies’
   24
                                                           interrogatories or requests for
   25
                                                           production of documents. Christianson
   26
                                                           Decl., ¶ 4, 8-18, 24-28, 40. In fact,
   27
                                                           during a meet and confer between the
   28

                                                      - 58 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 60 of 101 Page ID #:7787



    1
                                                   parties on January 18, 2006, the
    2
                                                   Companies confirmed that they would
    3
                                                   need to conduct discovery on the
    4
                                                   United States’ cost claims if the
    5
                                                   Companies did not prevail on their
    6
                                                   claims against the United States. See
    7
                                                   Burch Decl., at ¶ 11. On February 27,
    8
                                                   2006, the Companies informed the
    9
                                                   United States of its need for additional
   10
                                                   discovery. In response, the Companies
   11
                                                   were instructed that they were not
   12
                                                   entitled to conduct any discovery. See
   13
                                                   Dragna Decl., ¶¶ 7-9. The Companies
   14
                                                   propounded additional discovery and
   15
                                                   deposition notices on the United States,
   16
                                                   dated May 7, 2020. Christianson Decl.,
   17
                                                   ¶ 25, Ex. M. The United States
   18
                                                   objected and the Companies withdrew
   19
                                                   their discovery requests pursuant to a
   20
                                                   meet and confer telephone call
   21
                                                   conducted between the parties on June
   22
                                                   18, 2020. Christianson Decl., ¶ 27-29,
   23
                                                   Ex. O. On July 7, 2020, the Companies
   24
                                                   sent the United States a meet and confer
   25
                                                   letter regarding their intent to file a
   26
                                                   motion to modify the scheduling order
   27
                                                   to allow for additional limited
   28

                                              - 59 -
                                STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 61 of 101 Page ID #:7788



    1
                                                          discovery regarding the United States’
    2
                                                          alleged response costs. Christianson
    3
                                                          Decl., ¶ 29, Ex. O. The parties met and
    4
                                                          conferred on this issue on July 20,
    5
                                                          2020. Christianson Decl., ¶ 38. As
    6
                                                          described further in the Companies’
    7
                                                          Evidentiary Objections, the United
    8
                                                          States has failed to provide sufficient
    9
                                                          documentation with respect to its claim.
   10
         103 The United States has been determined        The cited opinion speaks for itself.
   11
              to be 100% responsible for the benzol       However, this alleged fact is misleading
   12
              waste costs at the McColl Site, and the     in that it omits the fact that the United
   13
              Defendants are responsible for the          States has already been adjudged liable
   14
              remaining, non-benzol, waste costs at       for the Companies’ costs incurred at the
   15
              the McColl Site. United States v. Shell     Site in a related contract action in the
   16
              Oil Co., 294 F.3d 1045, 1062 (9th Cir.      Court of Federal Claims for which this
   17
              2002).                                      action was stayed for a period of twelve
   18
                                                          years pending a final determination of
   19
                                                          the United States’ contested liability.
   20
                                                          See Christianson Decl., ¶¶ 3, 21, Exs.
   21
                                                          A, B, K.
   22
         104 The United States and Defendants             The cited stipulation speaks for itself.
   23
              stipulated to allocate 6.25% of all         However, this alleged fact is misleading
   24
              response costs at the McColl Site as        in that it omits the fact that the United
   25
              the share of benzol waste. Docket No.       States has already been adjudged liable
   26
              507 at 2 n.1.                               for the Companies’ costs incurred at the
   27
                                                          Site in a related contract action in the
   28

                                                     - 60 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 62 of 101 Page ID #:7789



    1
                                                             Court of Federal Claims for which this
    2
                                                             action was stayed for a period of twelve
    3
                                                             years pending final determination of the
    4
                                                             United States’ contested liability. See
    5
                                                             Christianson Decl., ¶¶ 3, 21, Exs. A, B,
    6
                                                             K.
    7
         105 The total response costs,                       Disputed. The Companies have not had
    8
              $52,183,070.79, less 6.25% allocated           the opportunity to fully conduct verified
    9
              to benzol waste, result in a total of          discovery on this issue, and on this
   10
              $48,921,628.87 allocated to non-               basis, dispute the fact and request a
   11
              benzol waste.                                  continuance to conduct additional
   12
                                                             discovery.
   13
              The Companies also contend the following supplemental material facts:
   14
                      DEFENDANTS’ SUPPLEMENTAL MATERIAL FACTS
   15
              The Companies’ Supplemental                    Supporting Evidence
   16
              Material Facts
   17
         1    On December 12, 1994, the Court                Dragna Decl., Ex. A.
   18
              entered a consent decree in this action
   19
              (the “1994 Consent Decree”).
   20
   21
         2    Under the 1994 Consent Decree, the             Dragna Decl., Ex. A
   22
              Companies paid $18 million to
   23
              reimburse Plaintiffs a portion of their
   24
              alleged costs at the Site.
   25
   26
   27
   28

                                                        - 61 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 63 of 101 Page ID #:7790



    1
         3   In exchange for the Companies’                Dragna Decl., Ex. A.
    2
             payments under the 1994 Consent
    3
             Decree, Plaintiffs agreed not to seek a
    4
             final judgment on their alleged costs
    5
             until the Companies’ counterclaims are
    6
             resolved.
    7
    8
    9
   10
   11    4   The 1994 Consent Decree provides:             Dragna Decl., Ex. A.

   12        “No final judgment has been entered in

   13        this action from which an appeal as of

   14        right may be taken and, by agreement

   15        of the parties, no such final judgment

   16        shall be entered against the Settling

   17        Defendants prior to the entry of

   18        judgment on the counterclaims asserted

   19        by these defendants in this action.”

   20
   21
   22
   23
   24
   25
   26
   27
         5    Given jurisdictional issues, the 1994        Dragna Decl., Ex. A.
   28

                                                      - 62 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 64 of 101 Page ID #:7791



    1
             Consent Decree expressly
    2
             contemplated that it may be necessary
    3
             for the Companies to re-file their
    4
             counterclaims in the Court of Federal
    5
             Claims.
    6
         6    The Decree therefore clarifies that         Dragna Decl., Ex. A.
    7
             “counterclaims” include any claims
    8
             that, by necessity, would be re-filed in
    9
             other courts.
   10
         7    Paragraph 14(b) of the 1994 Consent         Dragna Decl., Ex. A.
   11
             Decree provides: “Settling Defendants
   12
             reserve their rights to pursue the claims
   13
             set forth in their current counterclaims
   14
             or related claims against the currently
   15
             named counter defendants ... in either
   16
             this Court or any other court of
   17
             appropriate jurisdiction and may name
   18
             such other agencies of the United
   19
             States as shown by the evidence to be
   20
             the appropriate successor agencies to
   21
             the wartime instrumentalities of the
   22
             United States.”
   23
         8    After entry of the 1994 Consent             Taft Decl., ¶ 11; Dragna Decl., Ex. B.
   24
             Decree, the Court subsequently granted
   25
             summary judgment for the Companies,
   26
             assigning a 100 percent allocation of
   27
             costs to the United States.
   28

                                                     - 63 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 65 of 101 Page ID #:7792



    1
         9    On October 13, 1999, the Court                Dragna Decl., Ex. B.
    2
              entered a Rule 54(b) Judgment,
    3
              clearing the way for liability and
    4
              allocation issues to be appealed.
    5
         10   This 1999 Rule 54(b) Judgment did             Dragna Decl., Ex. B.
    6
              not nullify the 1994 Consent Decree,
    7
              nor did it constitute a final judgment of
    8
              all of claims.
    9
         11   The 1999 Rule 54(b) Judgment                  Dragna Decl., Ex. B.
   10
              provided that the Court retains
   11
              “jurisdiction over outstanding consent
   12
              decrees and claims not yet
   13
              adjudicated”—including the 1994
   14
              Consent Decree and the Companies’
   15
              remaining claims. Id.
   16
         12   At no time did the Companies waive            Taft Decl., ¶¶4, 9-11, 14-17
   17
              their rights under paragraph 14 of the
   18
              1994 Consent Decree.
   19
         13   While the 1999 Rule 54(b) Judgment            Dragna Decl., Ex. B.
   20
              includes a “whereas” clause reciting
   21
              the parties’ agreement that Plaintiffs
   22
              “retain all of their rights to pursue their
   23
              claims for response costs to judgment
   24
              in this Court,” it says nothing as to the
   25
              timing of such judgments as set forth
   26
              by the 1994 Consent Decree.
   27
         14   In September 2003, the parties met at         Declaration of Cynthia L. Burch
   28

                                                       - 64 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 66 of 101 Page ID #:7793



    1
              EPA’s offices in San Francisco.               (“Burch Decl.”), ¶3.
    2
         15   The Companies requested the 2003              Burch Decl., ¶3; Taft Decl., ¶4.
    3
              meeting at EPA to explore a possible
    4
              stipulation on the amount of Plaintiffs’
    5
              costs at issue and to obtain relevant
    6
              cost documents.
    7
         16   At no time, did the Companies suggest         Taft Decl., ¶9.
    8
              that they would consider waiving their
    9
              rights under the 1994 Consent Decree
   10
              to have their contract claims resolved
   11
              first.
   12
         17   During the September 2003 meeting at          Burch Decl., ¶3-4.
   13
              EPA, an EPA records clerk presented
   14
              several carts of documents she
   15
              described as supporting Plaintiffs’
   16
              claims.
   17
         18   In fact, a large portion of the               Burch Decl., ¶3-4.
   18
              documents presented to the Companies
   19
              at EPA headquarters in 2003 were
   20
              technical reports and public comments
   21
              unrelated to cost documentation.
   22
         19   However, the carts of documents               Burch Decl., ¶3-4.
   23
              presented to the Companies at EPA
   24
              headquarters in 2003 also contained
   25
              actual backup documentation of EPA’s
   26
              past costs, which had not previously
   27
              been produced.
   28

                                                       - 65 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 67 of 101 Page ID #:7794



    1
         20   During the September 2003 meeting at          Burch Decl., ¶5.
    2
              EPA headquarters, the Companies
    3
              asked counsel for the United States
    4
              whether these files also included DOJ’s
    5
              costs.
    6
         21   During the September 2003 meeting at          Burch Decl., ¶5.
    7
              EPA headquarters, the United States
    8
              responded that DOJ’ s costs were not
    9
              included, stating that Plaintiffs needed
   10
              more time to collect and organize such
   11
              documents.
   12
         22   Since the EPA backup documents were           Burch Decl., ¶4.
   13
              presented to the Companies for the first
   14
              time during the September 2003
   15
              meeting and DOJ had not yet compiled
   16
              its materials, the documentation could
   17
              not be discussed in any detail at that
   18
              meeting.
   19
         23   The Companies subsequently obtained           Burch Decl., ¶6-7.
   20
              copies of the EPA cost documents
   21
              made available at the September 2003
   22
              meeting.
   23
         24   DOJ failed to provide its own cost                Burch Decl., ¶6-7.
   24
              documents until January 2006 – only
   25
              after Plaintiffs notified the Companies
   26
              of their intent to seek summary
   27
              judgment.
   28

                                                       - 66 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 68 of 101 Page ID #:7795



    1
         25   Following the September 2003                   Burch Decl., ¶8.
    2
              meeting, the parties’ attention turned to
    3
              the Companies’ contract claims in
    4
              accordance with the 1994 Consent
    5
              Decree.
    6
         26   The parties did not engage in any              Burch Decl., ¶8-9.
    7
              substantive inquiry into Plaintiffs’ cost
    8
              documentation following the 2003
    9
              meeting at EPA headquarters.
   10
         27   After the September 2003 meeting at            Burch Decl., ¶6-11.
   11
              EPA headquarters, it was understood
   12
              that Plaintiffs’ costs would be
   13
              examined if necessary after the
   14
              Companies’ claims against the United
   15
              States are resolved.
   16
         28   By Order dated April 8, 2005, this             Burch Decl., ¶15.
   17
              Court transferred Defendant’s contract
   18
              counterclaims to the Court of Federal
   19
              Claims following a jurisdictional
   20
              challenge.
   21
         29   In 2007, the district court stayed this        Christianson Decl., ¶19.
   22
              action to allow the Companies and the
   23
              United States to resolve their dispute
   24
              regarding the United States’ contract
   25
              liability in the Court of Federal Claims.
   26
         30   The Companies’ claims in the Court of          Taft Decl., ¶15; Christianson Decl., Ex.
   27
              Federal Claims are a direct                    H.
   28

                                                        - 67 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 69 of 101 Page ID #:7796



    1
              continuation of the counterclaims
    2
              previously asserted in this Court,
    3
              seeking the same damages based on the
    4
              same contract rights. Id.
    5
         31   The Companies were required to file a        Christianson Decl., Ex. H.
    6
              demand with the United States General
    7
              Services Administration (“GSA”)
    8
              before proceeding in the Court of
    9
              Federal Claims.
   10
         32   The Companies submitted their                Christianson Decl., Ex. H.
   11
              demand to GSA on November 23,
   12
              2005, which the GSA rejected on
   13
              February 15, 2006, clearing the way for
   14
              the Companies to pursue their claims in
   15
              the Court of Federal Claims.
   16
         33   On February 24, 2006, the Companies          Christianson Decl., Ex. H.
   17
              filed their complaint in the Court of
   18
              Federal Claims.
   19
         34   On February 28, 2006, the Companies’         Christianson Decl., ¶4.
   20
              noticed the depositions of Plaintiffs and
   21
              declarants and served one set of
   22
              interrogatories and requests for
   23
              production of documents on each
   24
              Plaintiff.
   25
         35   On March 3, 2006, Plaintiffs filed ex        Christianson Decl., ¶12.
   26
              parte applications for a protective
   27
              order, seeking to deprive the
   28

                                                      - 68 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 70 of 101 Page ID #:7797



    1
              Companies of their right to this
    2
              fundamental discovery.
    3
         36   On March 7, 2006, the Companies filed Christianson Decl., ¶12.
    4
              an opposition to Plaintiffs’ ex parte
    5
              applications.
    6
         37   As of this date, this Court has not            Christianson Decl., ¶12.
    7
              granted Plaintiffs’ request for a
    8
              protective order.
    9
         38   Plaintiffs and their declarants failed to      Christianson Decl., ¶16-18.
   10
              appear for nine of the ten depositions
   11
              noticed for March 9 and 10, 2006.
   12
         39   Of the depositions noticed, the only           Christianson Decl., ¶16-18.
   13
              one to proceed was of a third-party,
   14
              responding to a deposition subpoena.
   15
         40   In late 2016, the Court of Federal             Christianson Decl., ¶ 21, Ex. K.
   16
              Claims held a trial, finding that “all of
   17
              the acid waste disposed of at the
   18
              McColl site was ‘by reason of’ the
   19
              avgas contracts,” Shell Oil Co. v.
   20
              United States, 130 Fed.Cl. 8, 34
   21
              (2017), aff'd, 896 F.3d 1299 (Fed. Cir.
   22
              2018), and awarding the Companies
   23
              $99,509,847.32 in damages. (Id. at 40)
   24
              That amount “represented 100 percent
   25
              of the costs that the [o]il [c]ompanies
   26
              had incurred at the McColl [s]ite
   27
              through November 30, 2015, plus the
   28

                                                        - 69 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 71 of 101 Page ID #:7798



    1
              statutory interest on those costs that
    2
              had accrued up to that point in time.”
    3
              (Id.) The Federal Circuit unanimously
    4
              affirmed the judgment on July 18,
    5
              2018, see Shell Oil Co. v. United
    6
              States, 896 F.3d 1299, 1316 (Fed. Cir.
    7
              2018).
    8
         41   On June 29, 2020, the Court of Federal        Christianson Decl., ¶ 21, Ex. K.
    9
              Claims issued an Opinion and Order
   10
              further awarding the Companies
   11
              indemnification and associated interest
   12
              through the date of payment for
   13
              remediation costs incurred after
   14
              November 30, 2015, through
   15
              November 15, 2019. Shell Oil Co. v.
   16
              United States, No. 19-1795C, ---
   17
              Fed.Cl.---, 2020 WL 3618890, at *12
   18
              (Fed. Cl. June 29, 2020).
   19
         42   In reliance on the 1994 Consent               Taft Decl., ¶8.
   20
              Decree, the Companies deferred
   21
              discovery on Plaintiffs’ costs before
   22
              Plaintiffs’ premature summary
   23
              judgment motions.
   24
         43   The Companies never stated that they          Taft Decl., ¶17; Burch Decl., ¶11.
   25
              have all the information they need.
   26
         44   The Companies made clear that                 Burch Decl., ¶11.
   27
              discovery will be necessary if the
   28

                                                       - 70 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 72 of 101 Page ID #:7799



    1
              contract claims do not dispose of all of
    2
              the United States’ claims.
    3
         45   The Companies propounded additional            Christianson Decl., ¶ 25, Ex. M.
    4
              discovery and deposition notices on the
    5
              United States dated May 7, 2020.
    6
         46   The United States objected and the             Christianson Decl., ¶¶ 26-29, Ex. O.
    7
              Companies withdrew said discovery
    8
              requests under a meet and confer
    9
              telephone call conducted between the
   10
              parties on June 18, 2020, with the
   11
              intention of filing a motion to modify
   12
              the scheduling order to allow for
   13
              additional necessary discovery.
   14
         47   On July 7, 2020, the Companies sent            Christianson Decl., ¶ 31, Ex. Q.
   15
              the United States a meet and confer
   16
              letter regarding their intent to file a
   17
              motion to modify the scheduling order
   18
              to all for additional limited discovery.
   19
              The parties intend to meet and confer
   20
              on this issue on July 20, 2020.
   21
                       DEFENDANT COMPANIES’ RESPONSE TO PLAINTIFF’S
   22
                                        CONCLUSIONS OF LAW
   23
              MOVING PARTIES ALLEGED                         RESPONSE
   24
              CONCLUSIONS OF LAW
   25
         1    The costs incurred by the United States Disputed. This is a conclusion of fact
   26
              are for response activities associated         and law. As for the factual portion, the
   27
              with the McColl Site.                          United States has failed to submit
   28

                                                        - 71 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 73 of 101 Page ID #:7800



    1
                                                        competent evidence to support this
    2
                                                        allegation, or to permit this Court or the
    3
                                                        Companies from assessing the truth of
    4
                                                        this claim. See Defendants’ Evidentiary
    5
                                                        Objections. As demonstrated in the
    6
                                                        Christianson Declaration, the
    7
                                                        Companies need additional discovery to
    8
                                                        obtain facts essential to evaluating the
    9
                                                        veracity of this mixed question of fact
   10
                                                        and law. See Christianson Decl. ¶¶ 4, 8-
   11
                                                        18, 24-28, 40; Pimentel Decl. ¶¶ 14-43.
   12
         2    The costs incurred by the United States Disputed. This is a conclusion of fact
   13
              were incurred in response to the          and law. As for the factual portion, the
   14
              release and threat of release of          United States has failed to submit
   15
              hazardous substances from the McColl      competent evidence to support this
   16
              Site into the environment.                allegation, or to permit this Court or the
   17
                                                        Companies from assessing the truth of
   18
                                                        this claim. See Defendants’ Evidentiary
   19
                                                        Objections. As demonstrated in the
   20
                                                        Christianson Declaration, the
   21
                                                        Companies need additional discovery to
   22
                                                        obtain facts essential to evaluating the
   23
                                                        veracity of this mixed question of fact
   24
                                                        and law. See Christianson Decl. ¶¶ 4, 8-
   25
                                                        18, 24-28, 40; Pimentel Decl. ¶¶ 14-43.
   26
         3    In ruling on a motion for summary         Undisputed.
   27
              judgment, the Court must determine
   28

                                                   - 72 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 74 of 101 Page ID #:7801



    1
              whether, viewing the evidence in the
    2
              light most favorable to the non-moving
    3
              party, there are any genuine issues of
    4
              material fact.
    5
         4    Summary judgment is appropriate              Disputed. The moving party must also
    6
              whenever the pleadings and evidence          be entitled to judgment as a matter of
    7
              establish that there are no genuine          law. Fed. R. Civ. Proc. 56(c).
    8
              issues of any material fact.
    9
         5    Summary judgment should be granted           Disputed. The United States fails to
   10
              so long as the evidence before the           provide any authority for this
   11
              Court demonstrates that after                proposition. Moreover, the moving
   12
              reasonable time for discovery, there is      party must also be entitled to judgment
   13
              an absence of evidence to support the        as a matter of law. Fed. R. Civ. Proc.
   14
              nonmoving party’s case.                      56(c). In any event, the United States’
   15
                                                           failure to cooperate in the Companies’
   16
                                                           reasonable discovery requests has
   17
                                                           deprived the Companies of the
   18
                                                           opportunity to obtain relevant evidence
   19
                                                           necessary to test the veracity of the
   20
                                                           United States’ claims
   21
         6    There is no issue for trial unless there     Disputed. The United States fails to
   22
              is sufficient evidence favoring the          provide any authority for this
   23
              nonmoving party for a “reasonable            proposition. Moreover, the United
   24
              jury” to return a verdict for that party.    States’ failure to cooperate in the
   25
                                                           Companies’ reasonable discovery
   26
                                                           requests has deprived the Companies of
   27
                                                           the opportunity to obtain relevant
   28

                                                      - 73 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 75 of 101 Page ID #:7802



    1
                                                           evidence necessary to test the veracity of
    2
                                                           the United States’ claims.
    3
         7    Evidence that is merely colorable or         Disputed. The United States fails to
    4
              that is not “significantly probative”        provide any authority for this
    5
              does not raise a genuine issue of            proposition. Moreover, the United
    6
              material fact and the mere possibility       States’ failure to cooperate in the
    7
              that the nonmoving party may discredit Companies’ reasonable discovery
    8
              the moving party’s testimony at trial        requests has deprived the Companies of
    9
              will not suffice to defeat a properly        the opportunity to obtain relevant
   10
              presented motion.                            evidence necessary to test the veracity of
   11
                                                           the United States’ claims.
   12
         8    Pursuant to 42 U.S.C. § 9607(a), the         Disputed. The Court may disallow costs
   13
              United States is entitled to recover all     improperly claimed as a result of
   14
              costs of response actions associated         accounting or other factual errors such
   15
              with the McColl Site incurred in a           as double-counting and if the response
   16
              manner not inconsistent with the             costs were not incurred at the site in
   17
              National Contingency Plan (“NCP”).           question. See US. v. Hardage, 733 F.
   18
                                                           Supp. 1424, 1433 (W.D. Okla. 1989);
   19
                                                           U.S. v. American Cyanamid Co., 786 F.
   20
                                                           Supp. 152, 158-166 (D.R.I. 1992). In
   21
                                                           addition, the United States may only
   22
                                                           recover attorney fees and costs related to
   23
                                                           enforcement litigation which are
   24
                                                           reasonable. U.S. v. Chapman, 146 F.3d
   25
                                                           1166, 1176 (9th Cir. 1998). Moreover,
   26
                                                           this is a conclusion of fact and law. As
   27
                                                           for the factual portion, the United States
   28

                                                      - 74 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 76 of 101 Page ID #:7803



    1
                                                   has failed to submit competent evidence
    2
                                                   to support this allegation, or to permit
    3
                                                   this Court or the Companies to assess
    4
                                                   the truth of this claim. See Companies’
    5
                                                   Evidentiary Objections. As
    6
                                                   demonstrated in the Christianson
    7
                                                   Declaration, the Companies need
    8
                                                   additional discovery to obtain facts
    9
                                                   essential to evaluate the veracity of this
   10
                                                   mixed question of fact and law. See
   11
                                                   Christianson Decl. ¶¶ 4, 8-18, 24-28, 40;
   12
                                                   Pimentel Decl. ¶¶ 14-43. Furthermore,
   13
                                                   the United States, as an adjudicated
   14
                                                   responsible party and a party that has
   15
                                                   settled liabilities at the Site, cannot now
   16
                                                   seek to rely on the lower evidentiary
   17
                                                   standard of “not inconsistent” while
   18
                                                   conceding that at least some costs were
   19
                                                   incurred while acting as a Potentially
   20
                                                   Responsible Party (“PRP”) and therefore
   21
                                                   must be established to be “consistent
   22
                                                   with” the NCP. In this case, the
   23
                                                   government has litigated its own
   24
                                                   liability, has negotiated and entered into
   25
                                                   Consent Decrees as a PRP, and has
   26
                                                   otherwise been active as a PRP in the
   27
                                                   litigation. The United States should be
   28

                                              - 75 -
                                STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 77 of 101 Page ID #:7804



    1
                                                          held to the higher standard as a PRP.
    2
    3
         9    Pursuant to 42 U.S.C. § 9613(j)(1), the     Undisputed to the extent that this is the
    4
              scope of the Court’s review of whether      general rule. However, courts have
    5
              any response action selected by the         recognized exceptions such as where the
    6
              United States is inconsistent with a        United States introduces evidence
    7
              specific provision of the NCP is            outside of the administrative record or if
    8
              limited to the administrative record        there is evidence that the United States
    9
              before the United States at the time the    acted improperly in withholding
   10
              response action was selected.               information from the administrative
   11
                                                          record.
   12
         10   Pursuant to 42 U.S.C. § 9613(j)(2), the     Undisputed to the extent that this is the
   13
              standard the Court shall apply in such      general rule. The Court, however, may
   14
              review is the “arbitrary and capricious” conduct de novo review of the United
   15
              standard of review.                         States’ remedy challenges under certain
   16
                                                          circumstances. Reviewing for costs
   17
                                                          improperly claimed as a result of
   18
                                                          accounting or other factual errors such
   19
                                                          as double-counting and if the response
   20
                                                          costs were not incurred at the site in
   21
                                                          question are reviewed de novo. See
   22
                                                          Hardage, 733 F. Supp. at 1433;
   23
                                                          American Cyanamid, 786 F. Supp. at
   24
                                                          158-166. Moreover, where the
   25
                                                          administrative record is deficient, Court
   26
                                                          may review challenges to the
   27
                                                          government’s selection of response
   28

                                                     - 76 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 78 of 101 Page ID #:7805



    1
                                                           actions de novo. As Congress has
    2
                                                           stated: “If major deficiencies are shown
    3
                                                           to exist in the administrative record that
    4
                                                           has been assembled, judicial review of
    5
                                                           the response in an enforcement or cost
    6
                                                           recovery action may be de novo, i.e.,
    7
                                                           open to the introduction of evidence by
    8
                                                           all parties.” (S. Rep. No. 99-11 at 57-58
    9
                                                           (1985).) This recognition by Congress
   10
                                                           is consistent with prior United States
   11
                                                           Supreme Court precedent holding that
   12
                                                           de novo review of agency action may be
   13
                                                           appropriate under certain circumstances.
   14
                                                           (See 42 U.S.C. § 9613(j)(l); Citizens to
   15
                                                           Preserve Overton Park, Inc. v. Volpe,
   16
                                                           401 U.S. 402, 415 (1971), overruled on
   17
                                                           other grounds by Califano v. Sanders,
   18
                                                           430 U.S. 99, 105 (1977).)
   19
         11   Once the United States has established       Disputed to the extent that the United
   20
              that the costs were incurred for             States claims that NCP inconsistency is
   21
              response actions associated with the         the only way to challenge its cost claim.
   22
              McColl Site, the burden shifts to the        The Court may also disallow costs
   23
              Defendants to show the response costs        improperly claimed as a result of
   24
              were incurred in a manner inconsistent       accounting or other factual errors such
   25
              with the NCP.                                as double-counting and if the response
   26
                                                           costs were not incurred at the site in
   27
                                                           question. See Hardage, 733 F. Supp. at
   28

                                                      - 77 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 79 of 101 Page ID #:7806



    1
                                                         1433; American Cyanamid, 786 F.
    2
                                                         Supp. at 158-166. In addition, the
    3
                                                         United may only recover attorney fees
    4
                                                         and costs related to enforcement
    5
                                                         litigation that are reasonable. Chapman,
    6
                                                         146 F.3d at 1176. Furthermore, the
    7
                                                         United States, as an adjudicated
    8
                                                         responsible party and a party that has
    9
                                                         settled liabilities at the Site, cannot now
   10
                                                         seek to rely on the lower evidentiary
   11
                                                         standard of “not inconsistent” while
   12
                                                         conceding that at least some costs were
   13
                                                         incurred while acting as a PRP and
   14
                                                         therefore must be established to be
   15
                                                         “consistent with” the NCP. In this case,
   16
                                                         the government has litigated its own
   17
                                                         liability, has negotiated and entered into
   18
                                                         Consent Decrees as a PRP, and has
   19
                                                         otherwise been active as a PRP in the
   20
                                                         litigation. The United States should be
   21
                                                         held to the higher standard as a PRP.
   22
         12   In evaluating a claim of inconsistency     Undisputed.
   23
              with the NCP, the NCP to be applied is
   24
              the NCP in effect at the time the
   25
              response action was undertaken, not
   26
              the one in effect at the time the Court
   27
              evaluates the claim for response costs.
   28

                                                    - 78 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 80 of 101 Page ID #:7807



    1
         13   The only challenge available to the         Disputed. The Companies may also
    2
              Defendants is whether the selection of      challenge costs improperly claimed as a
    3
              response actions underlying those costs result of accounting or other factual
    4
              was “not inconsistent with the NCP.”        errors such as double-counting.
    5
                                                          American Cyanamid Co., 786 F. Supp.
    6
                                                          at 158-166. Furthermore, the United
    7
                                                          States, as an adjudicated responsible
    8
                                                          party and a party that has settled
    9
                                                          liabilities at the Site, cannot now seek to
   10
                                                          rely on the lower evidentiary standard of
   11
                                                          “not inconsistent” while conceding that
   12
                                                          at least some costs were incurred while
   13
                                                          acting as a PRP and therefore must be
   14
                                                          established to be “consistent with” the
   15
                                                          NCP. In this case, the government has
   16
                                                          litigated its own liability, has negotiated
   17
                                                          and entered into Consent Decrees as a
   18
                                                          PRP, and has otherwise been active as a
   19
                                                          PRP in the litigation. The United States
   20
                                                          should be held to the higher standard as
   21
                                                          a PRP.
   22
         14   The Defendants must not only                Disputed. The Companies may also
   23
              establish that selection of the response    demonstrate and the Court may disallow
   24
              actions was inconsistent with a specific costs improperly claimed as a result of
   25
              provision of the NCP, they must also        accounting or other factual errors such
   26
              establish that the Governments were         as double-counting and if the response
   27
              arbitrary and capricious in the             costs were not incurred at the site in
   28

                                                     - 79 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 81 of 101 Page ID #:7808



    1
              discharge of their duties under the          question. See Hardage, 733 F. Supp. at
    2
              NCP, and that as a result of such            1433; American Cyanamid, 786 F.
    3
              actions the costs were demonstrably          Supp. at 158-166. Furthermore, the
    4
              excessive.                                   United States, as an adjudicated
    5
                                                           responsible party and a party that has
    6
                                                           settled liabilities at the Site, cannot now
    7
                                                           seek to rely on the lower evidentiary
    8
                                                           standard of “not inconsistent” while
    9
                                                           conceding that at least some costs were
   10
                                                           incurred while acting as a PRP and
   11
                                                           therefore must be established to be
   12
                                                           “consistent with” the NCP. In this case,
   13
                                                           the government has litigated its own
   14
                                                           liability, has negotiated and entered into
   15
                                                           Consent Decrees as a PRP, and has
   16
                                                           otherwise been active as a PRP in the
   17
                                                           litigation.
   18
         15   The issue of whether the response            Undisputed to the extent that this is the
   19
              activities were incurred in a manner         general rule. The Court, however, may
   20
              inconsistent with the NCP must be            conduct de novo review of the United
   21
              based on the administrative record           States’ remedy challenges under certain
   22
              applying the arbitrary and capricious        circumstances. As Congress has stated:
   23
              standard of review.                          “If major deficiencies are shown to exist
   24
                                                           in the administrative record that has
   25
                                                           been assembled, judicial review of the
   26
                                                           response in an enforcement or cost
   27
                                                           recovery action may be de novo, i.e.,
   28

                                                      - 80 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 82 of 101 Page ID #:7809



    1
                                                           open to the introduction of evidence by
    2
                                                           all parties.” (S. Rep. No. 99-11 at 57-58
    3
                                                           (1985).) This recognition by Congress
    4
                                                           is consistent with prior United States
    5
                                                           Supreme Court precedent holding that
    6
                                                           de novo review of agency action may be
    7
                                                           appropriate under certain circumstances.
    8
                                                           (See 42 U.S.C. § 9613(j)(1); Volpe, 401
    9
                                                           U.S. at 415.)
   10
         16   The response activities conducted by         Disputed. This is a conclusion of fact.
   11
              the United States with respect to the        The United States has failed to submit
   12
              McColl were not inconsistent with the        competent evidence to support this
   13
              NCP.                                         allegation, or to permit this Court or the
   14
                                                           Companies from assessing the truth of
   15
                                                           this claim. See Defendants’ Evidentiary
   16
                                                           Objections. As demonstrated in the
   17
                                                           Christianson Declaration, the
   18
                                                           Companies need additional discovery to
   19
                                                           obtain facts essential to evaluating the
   20
                                                           veracity of this mixed question or fact
   21
                                                           and law. See Christianson Decl. ¶¶ 4, 8-
   22
                                                           18, 24-28, 40; Pimentel Decl. ¶¶ 14-43.
   23
                                                           Furthermore, the United States, as an
   24
                                                           adjudicated responsible party and a
   25
                                                           party that has settled liabilities at the
   26
                                                           Site, cannot now seek to rely on the
   27
                                                           lower evidentiary standard of “not
   28

                                                      - 81 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 83 of 101 Page ID #:7810



    1
                                                           inconsistent” while conceding that at
    2
                                                           least some costs were incurred while
    3
                                                           acting as a PRP and therefore must be
    4
                                                           established to be “consistent with” the
    5
                                                           NCP. In this case, the government has
    6
                                                           litigated its own liability, has negotiated
    7
                                                           and entered into Consent Decrees as a
    8
                                                           PRP, and has otherwise been active as a
    9
                                                           PRP in the litigation.
   10
         17   A summary of the voluminous cost             Disputed. The summaries provided by
   11
              documentation, which was maintained          United States in support of its motion
   12
              in the ordinary course of EPA’s              for partial summary judgment is
   13
              business, associated with the McColl         inadmissible because (1) it failed to
   14
              Site is admissible in lieu of all the        make available the person who prepared
   15
              underlying documents pursuant to Fed. those summaries, (2) the summaries are
   16
              R. Evid. 1006.                               based on inadmissible evidence, and (3)
   17
                                                           the United States failed to provide all
   18
                                                           underlying documents. See Companies’
   19
                                                           Evidentiary Objections.
   20
         18   In CERCLA, Congress intended that            Disputed. The United States provides
   21
              the parties who contributed to               no authority for this proposition.
   22
              hazardous waste sites such as the            Moreover, this is neither a conclusion of
   23
              McColl Site, rather than the public,         fact or law, but rather, speculation as to
   24
              should bear all costs incurred by the        Congressional intent, about which the
   25
              United States in actions taken in            United States provides no evidence.
   26
              response to the release and threat of        This proposition is misleading because
   27
              release of hazardous substances at such the United States has also been
   28

                                                      - 82 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 84 of 101 Page ID #:7811



    1
              sites.                               adjudicated a responsible party at the
    2
                                                   Site. The United States purposely omits
    3
                                                   the fact that it refused to settle its
    4
                                                   liabilities or to even recognize its
    5
                                                   obligations as a PRP and had to be
    6
                                                   forced to accept its CERCLA
    7
                                                   responsibility at the Site. The United
    8
                                                   States fully waived its sovereign
    9
                                                   immunity in regards to CERCLA as
   10
                                                   such the United States is fully
   11
                                                   responsible for its own polluting
   12
                                                   activities. As such, in this case the term
   13
                                                   “parties” as cited by the United States
   14
                                                   here, includes the United States itself.
   15
                                                   Furthermore, the United States has been
   16
                                                   found to owe full indemnity obligations
   17
                                                   to the Companies’ for their response
   18
                                                   costs at the Site in the Court of Federal
   19
                                                   Claims. See Christianson Decl. ¶¶ 21,
   20
                                                   30, Exs. K, P. The Court of Federal
   21
                                                   Claims also attributed the increase in
   22
                                                   interest to the United States’ refusal to
   23
                                                   accept responsibility for its actions. See
   24
                                                   Shell Oil Co., 130 Fed. Cl. at 11. (The
   25
                                                   Companies “are entitled to
   26
                                                   $99,590,847.32, including
   27
                                                   $30,991,111.02 in interest which the
   28

                                              - 83 -
                                STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 85 of 101 Page ID #:7812



    1
                                                          U.S. taxpayers could have avoided
    2
                                                          paying, if the Government had lived up
    3
                                                          to its obligations, instead of wasting
    4
                                                          years in litigation.”) (emphases added);
    5
                                                          Christianson Decl. ¶ 21, Ex. K.
    6
         19   To achieve its purpose, Congress            Disputed. The United States provides
    7
              enacted the Section 107 strict liability    no authority for this proposition.
    8
              and cost recovery provisions of             Moreover, this is neither a conclusion of
    9
              CERCLA.                                     fact or law, but rather, speculation as to
   10
                                                          Congressional intent, about which the
   11
                                                          United States provides no evidence.
   12
                                                          This proposition is also misleading in
   13
                                                          that it omits that Congress also enacted
   14
                                                          the CERCLA Section 113 contribution
   15
                                                          provisions to allocate costs among PRPs
   16
                                                          where, as here, the plaintiff is itself
   17
                                                          liable for response costs at the site.
   18
         20   Section 101(23) of CERCLA, 42               Undisputed.
   19
              U.S.C. § 9601(23), defines the term
   20
              “remove” or “removal” to mean: the
   21
              cleanup or removal of released
   22
              hazardous substances from the
   23
              environment, such actions as may be
   24
              necessary taken in the event of the
   25
              threat of release of hazardous
   26
              substances into the environment, such
   27
              actions as may be necessary to
   28

                                                     - 84 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 86 of 101 Page ID #:7813



    1
              monitor, assess, and evaluate the
    2
              release or threat of release of
    3
              hazardous substances, the disposal of
    4
              removed material, or the taking of such
    5
              other actions as may be necessary to
    6
              prevent, minimize, or mitigate damage
    7
              to the public health or welfare or to the
    8
              environment, which may otherwise
    9
              result from a release or threat of
   10
              release. The term includes, in addition
   11
              . . . action taken under Section 9604(b)
   12
              of this title, . . .
   13
         21   The definition of removal also               Undisputed.
   14
              includes, by explicit reference, the
   15
              kinds of actions specified in Section
   16
              104(b) of CERCLA, 42 U.S.C. §
   17
              9604(b). That Section provides:
   18
              Whenever the President is authorized
   19
              to act pursuant to subsection (a) of this
   20
              section, . . . he may undertake such
   21
              investigations, monitoring, surveys,
   22
              testing, and other information
   23
              gathering as he may deem necessary or
   24
              appropriate to identify the existence
   25
              and extent of the release or threat
   26
              thereof, the source and nature of the
   27
              hazardous substances, pollutants or
   28

                                                      - 85 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 87 of 101 Page ID #:7814



    1
              contaminants involved, and the extent
    2
              of the danger to the public health or
    3
              welfare or to the environment. In
    4
              addition, the President may undertake
    5
              such planning, legal, fiscal, economic,
    6
              engineering, architectural, and other
    7
              studies or investigations as he may
    8
              deem necessary or appropriate to plan
    9
              and direct response actions, to recover
   10
              the costs thereof, and to enforce the
   11
              provisions of this chapter.
   12
         22   Subsection (a), referred to in Section        Undisputed.
   13
              104(b), provides authority to act
   14
              “[w]henever (A) any hazardous
   15
              substance is released or there is a
   16
              substantial threat of such a release into
   17
              the environment, or (B) there is a
   18
              release or substantial threat of release
   19
              into the environment of any pollutant
   20
              or contaminant which may present an
   21
              imminent and substantial danger to the
   22
              public health or welfare . . . .” 42
   23
              U.S.C. § 9604(a)(1).
   24
         23   Investigation, site work, and                 Disputed. This is a conclusion of fact
   25
              enforcement activities such as those          and law. As for the factual portion, the
   26
              undertaken in connection with the             United States has failed to submit
   27
              McColl Site are all response actions          competent evidence to support this
   28

                                                       - 86 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 88 of 101 Page ID #:7815



    1
              expressly authorized by Section        allegation, or to permit this Court or the
    2
              104(b).                                Companies to assess the truth of this
    3
                                                     claim. See Companies’ Evidentiary
    4
                                                     Objections. As demonstrated in the
    5
                                                     Christianson Declaration, the
    6
                                                     Companies need additional discovery to
    7
                                                     obtain facts essential to assess the
    8
                                                     veracity of this mixed question of fact
    9
                                                     and law. See Christianson Decl. ¶¶ 4, 8-
   10
                                                     18, 24-28, 40; Pimentel Decl. ¶¶ 14-43.
   11
                                                     Moreover, CERCLA does not permit
   12
                                                     recovery of all litigation costs, but only
   13
                                                     those “reasonable costs” incurred in
   14
                                                     relation to enforcement of CERCLA. 42
   15
                                                     U.S.C. § 9601(25). This proposition is
   16
                                                     misleading since the United States has
   17
                                                     also been adjudicated a responsible
   18
                                                     party at the Site with its own costs
   19
                                                     related to its status as a PRP (i.e., costs
   20
                                                     associated with negotiating Consent
   21
                                                     Decrees with the State of California)
   22
                                                     which are not recoverable. Christianson
   23
                                                     Decl. ¶¶ 21, 30, Exs. K, P.
   24
   25
   26
   27
   28

                                                - 87 -
                                  STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 89 of 101 Page ID #:7816



    1
         24   The term “remedy” or “remedial               Undisputed.
    2
              action” refers to long-term cleanups
    3
              and is defined in Section 101(24) of
    4
              CERCLA as: those actions consistent
    5
              with permanent remedy taken instead
    6
              of or in addition to removal actions in
    7
              the event of a release or threatened
    8
              release of a hazardous substance into
    9
              the environment, to prevent or
   10
              minimize the release of hazardous
   11
              substances so that they do not migrate
   12
              to cause substantial danger to present
   13
              or future public health or welfare or
   14
              the environment. The term includes,
   15
              but is not limited to, such actions at the
   16
              location of the release as . . . any
   17
              monitoring reasonably required to
   18
              assure that such actions protect the
   19
              public health and welfare and the
   20
              environment . . . .
   21
         25   The terms “removal” and “remedial”           Undisputed.
   22
              are both considered to be “response”
   23
              actions.
   24
         26   Section 101(25) of CERCLA defines            Undisputed.
   25
              “respond” or “response” to mean
   26
              “remove, removal, remedy, and
   27
              remedial action” and clarifies that “all
   28

                                                      - 88 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 90 of 101 Page ID #:7817



    1
              such terms (including the terms
    2
              ‘removal’ and ‘remedial action’)
    3
              include enforcement activities related
    4
              thereto.” 42 U.S.C. § 9601(25).
    5
         27   The recovery of “all costs of removal     Disputed. This is a conclusion of fact
    6
              or remedial action” under Section         and law. As for the factual portion, the
    7
              107(a)(4) includes recovery of all        United States has failed to submit
    8
              response costs incurred by the United     competent evidence to support this
    9
              States.                                   allegation, or to permit this Court or the
   10
                                                        Companies to assess the truth of this
   11
                                                        claim. See Companies’ Evidentiary
   12
                                                        Objections. As demonstrated in the
   13
                                                        Christianson Declaration, the
   14
                                                        Companies need additional discovery to
   15
                                                        obtain facts essential to assess the
   16
                                                        veracity of this mixed question of fact
   17
                                                        and law. See Christianson Decl. ¶¶ 4, 8-
   18
                                                        18, 24-28, 40; Pimentel Decl. ¶¶ 14-43.
   19
                                                        This proposition is misleading since the
   20
                                                        United States has also been adjudicated
   21
                                                        a responsible party at the Site with its
   22
                                                        own costs related to its status as a PRP
   23
                                                        (i.e., costs associated with negotiating
   24
                                                        Consent Decrees with the State of
   25
                                                        California) which are not recoverable.
   26
                                                        The United States purposely omits the
   27
                                                        fact that it refused to settle its liabilities
   28

                                                   - 89 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 91 of 101 Page ID #:7818



    1
                                                   or to even recognize its obligations as a
    2
                                                   PRP and had to be forced to accept its
    3
                                                   CERCLA responsibility at the Site. The
    4
                                                   United States fully waived its sovereign
    5
                                                   immunity in regards to CERCLA as
    6
                                                   such the United States is fully
    7
                                                   responsible for its own polluting
    8
                                                   activities. As such, in this case the term
    9
                                                   “parties” as cited by the United States
   10
                                                   here, includes the United States itself.
   11
                                                   Furthermore, the United States has been
   12
                                                   found to owe full indemnity obligations
   13
                                                   to the Companies’ for their response
   14
                                                   costs at the Site in the Court of Federal
   15
                                                   Claims. See Christianson Decl. ¶¶21,
   16
                                                   30, Exs. K, P. The Court of Federal
   17
                                                   Claims also attributed the increase in
   18
                                                   interest to the United States’ refusal to
   19
                                                   accept responsibility for its actions. See
   20
                                                   Shell Oil Co., 130 Fed. Cl. at 11. (The
   21
                                                   Companies “are entitled to
   22
                                                   $99,590,847.32, including
   23
                                                   $30,991,111.02 in interest which the
   24
                                                   U.S. taxpayers could have avoided
   25
                                                   paying, if the Government had lived up
   26
                                                   to its obligations, instead of wasting
   27
                                                   years in litigation.”) Id. (emphases
   28

                                              - 90 -
                                STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 92 of 101 Page ID #:7819



    1
                                                              added).
    2
         28   Investigation and monitoring activities         Undisputed.
    3
              are expressly authorized under Section
    4
              101(23), which permits “such actions
    5
              as may be necessary to monitor, assess
    6
              and evaluate the release or threat of
    7
              release of hazardous substances.” 42
    8
              U.S.C. § 9601(23).
    9
         29   Courts have held that investigative             Undisputed. However, the Companies
   10
              costs are recoverable from parties              contest the fact that any such costs are at
   11
              liable under Section 107(a)(4).                 issue in this action.
   12
         30   Costs of designing and implementing             Undisputed.
   13
              response actions are specifically
   14
              authorized under Section 104(b) of
   15
              CERCLA, which provides that “the
   16
              President may undertake such planning
   17
              . . . engineering, architectural, and
   18
              other studies or investigations . . . to
   19
              plan and direct response actions . . . .”
   20
              42 U.S.C. § 9604(b).
   21
   22    31   Enforcement and litigation costs are            Disputed. Costs of enforcement

   23         recoverable as Section 104(b) and               activities related to response actions are

   24         Section 101(25) response actions.               generally recoverable as response costs

   25         Section 104(b) authorizes recovery of           under CERCLA. See 42 U.S.C §

   26         legal and enforcement expenses                  9601(25). The United States, however,

   27         incurred in seeking to recover costs            may only recover attorney fees and costs

   28         from responsible parties: “the                  related to enforcement litigation that are


                                                         - 91 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 93 of 101 Page ID #:7820



    1
              President may undertake such                   reasonable. Chapman, 146 F.3d at
    2
              planning, legal . . . and other studies        1176. This proposition is misleading
    3
              and investigations . . . to plan and           since the United States has also been
    4
              direct response actions, to recover the        adjudicated a responsible party at the
    5
              costs thereof, and to enforce the              Site with its own costs related to its
    6
              provisions of the chapter.” 42 U.S.C. §        status as a PRP (i.e., costs associated
    7
              9604(b).                                       with negotiating Consent Decrees with
    8
                                                             the State of California) which are not
    9
                                                             recoverable. Christianson Decl. ¶ 21,
   10
                                                             30, Exs. K, P.
   11
         32   Courts have held that CERCLA                   Disputed. The United States provides
   12
              explicitly allows the recovery of              no authority for this proposition. Costs
   13
              litigation costs from liable parties.          of enforcement activities related to
   14
                                                             response actions are generally
   15
                                                             recoverable as response costs under
   16
                                                             CERCLA. See 42 U.S.C. § 9601(25).
   17
                                                             The United States, however, may only
   18
                                                             recover attorney fees and costs related to
   19
                                                             enforcement litigation that are
   20
                                                             reasonable. Chapman, 146 F.3d at
   21
                                                             1176. This proposition is misleading
   22
                                                             since the United States has also been
   23
                                                             adjudicated a responsible party at the
   24
                                                             Site with its own costs related to its
   25
                                                             status as a PRP (i.e., costs associated
   26
                                                             with negotiating Consent Decrees with
   27
                                                             the State of California) which are not
   28

                                                        - 92 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 94 of 101 Page ID #:7821



    1
                                                          recoverable. Christianson Decl. ¶¶ 21,
    2
                                                          30, Exs. K, P.
    3
         33   Courts have held that the costs of          Undisputed as a general statement of the
    4
              investigations, including sampling and      law, subject to a demonstration that the
    5
              testing, are recoverable from liable        costs sought are part of a necessary
    6
              parties.                                    response action and incurred consistent
    7
                                                          with the NCP. This proposition is
    8
                                                          misleading since the United States has
    9
                                                          also been adjudicated a responsible
   10
                                                          party at the Site with its own costs
   11
                                                          related to its status as a PRP (i.e., costs
   12
                                                          associated with negotiating Consent
   13
                                                          Decrees with the State of California)
   14
                                                          which are not recoverable. Christianson
   15
                                                          Decl. ¶¶ 21, 30, Exs. K, P.
   16
         34   Costs of administration, including          Undisputed as a general statement of the
   17
              indirect costs, associated with cleanups law. The United States, however, may
   18
              and related enforcement activities are      only recover attorney fees and costs
   19
              recoverable.                                related to enforcement litigation that are
   20
                                                          reasonable. Chapman, 146 F.3d at
   21
                                                          1176. This proposition is misleading
   22
                                                          since the United States has also been
   23
                                                          adjudicated a responsible party at the
   24
                                                          Site with its own costs related to its
   25
                                                          status as a PRP (i.e., costs associated
   26
                                                          with negotiating Consent Decrees with
   27
                                                          the State of California) which are not
   28

                                                     - 93 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 95 of 101 Page ID #:7822



    1
                                                           recoverable. Christianson Decl. ¶¶ 21,
    2
                                                           30, Exs. K, P.
    3
         35   Courts have upheld the Governments’          Undisputed as a general statement of the
    4
              right to recover administrative costs        law, subject to an adequate
    5
              calculated on an indirect basis in           demonstration that such costs relate to
    6
              CERCLA actions.                              the site and are otherwise not
    7
                                                           inconsistent with NCP. This proposition
    8
                                                           is misleading since the United States has
    9
                                                           also been adjudicated a responsible
   10
                                                           party at the Site with its own costs
   11
                                                           related to its status as a PRP (i.e., costs
   12
                                                           associated with negotiating Consent
   13
                                                           Decrees with the State of California)
   14
                                                           which are not recoverable. Christianson
   15
                                                           Decl. ¶¶ 21, 30, Exs. K, P.
   16
         36   Indirect costs are overhead costs for        Disputed. This is a conclusion of fact
   17
              EPA and DTSC to administer the               and law. As for the factual portion, the
   18
              Superfund program and for the United         United States has failed to submit
   19
              States and California Departments of         competent evidence to support this
   20
              Justice to litigate Superfund                allegation, or to permit this Court or the
   21
              enforcement actions.                         Companies to assess the truth of this
   22
                                                           claim. See Companies’ Evidentiary
   23
                                                           Objections. As demonstrated in the
   24
                                                           Christianson Declaration, the
   25
                                                           Companies need additional discovery to
   26
                                                           obtain facts essential to contesting this
   27
                                                           mixed question of fact and law. See
   28

                                                      - 94 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 96 of 101 Page ID #:7823



    1
                                                           Christianson Decl. ¶¶ 4, 8-18, 24-28, 40;
    2
                                                           Pimentel Decl. ¶¶ 14-43. This
    3
                                                           proposition is misleading since the
    4
                                                           United States has also been adjudicated
    5
                                                           a responsible party at the Site with its
    6
                                                           own costs related to its status as a PRP
    7
                                                           (i.e., costs associated with negotiating
    8
                                                           Consent Decrees with the State of
    9
                                                           California) which are not recoverable.
   10
                                                           Christianson Decl. ¶¶ 21, 30, Exs. K, P.
   11
         37   Inconsistency with the NCP is the only       Disputed. This statement contradicts the
   12
              defense to the United States’ claim for      United States’ conclusion of law number
   13
              cost recovery after they have                13. The Companies may also
   14
              established that response costs were         demonstrate and the Court may disallow
   15
              incurred. Terms used such as                 costs improperly claimed as a result of
   16
              improper, speculative, remote,               accounting or other factual errors such
   17
              unreasonable, not cost-effective, and        as double-counting and if the response
   18
              unnecessary do not state an appropriate costs were not incurred at the site in
   19
              challenge to the United States’              question. See Hardage, 733 F. Supp. at
   20
              response costs.                              1433; American Cyanamid Co., 786 F.
   21
                                                           Supp. at 158-166. Furthermore, the
   22
                                                           United States, as an adjudicated
   23
                                                           responsible party and a party that has
   24
                                                           settled liabilities at the Site, cannot now
   25
                                                           seek to rely on the lower evidentiary
   26
                                                           standard of “not inconsistent with the
   27
                                                           NCP” while conceding that at least some
   28

                                                      - 95 -
                                   STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 97 of 101 Page ID #:7824



    1
                                                            costs were incurred while acting as a
    2
                                                            PRP and therefore such costs must be
    3
                                                            established to be “consistent with” the
    4
                                                            NCP. In this case, the government has
    5
                                                            litigated its own liability, has negotiated
    6
                                                            and entered into Consent Decrees as a
    7
                                                            PRP, and has otherwise been active as a
    8
                                                            PRP in the litigation. Therefore, the
    9
                                                            United States, due to its own actions, is
   10
                                                            limited to the same evidentiary standard
   11
                                                            as any other party, at a minimum for
   12
                                                            those costs that were incurred as a PRP
   13
                                                            rather than an oversight agency.
   14
         38   Recovery of prejudgment interest is           Undisputed as a general statement of the
   15
              expressly authorized under Section            law, subject to an adequate
   16
              107(a)(4) of CERCLA, which provides demonstration of entitlement to such
   17
              for interest on the amounts recoverable interest. Although this proposition is
   18
              under subparagraphs (A) through (D)           misleading in that it omits that fact that
   19
              of Section 107(a)(4). “Such interest          the Court of Federal Claims found the
   20
              shall accrue from the later of (i) the        Companies “are entitled to
   21
              date payment of a specified amount is         $99,590,847.32, including
   22
              demanded in writing, or (ii) the date of      $30,991,111.02 in interest which the
   23
              the expenditure concerned.” 42 U.S.C.         U.S. taxpayers could have avoided
   24
              § 9607(a)(4).                                 paying, if the Government had lived up
   25
                                                            to its obligations, instead of wasting
   26
                                                            years in litigation.”
   27
                                                            Shell Oil Co., 130 Fed. Cl. at 11
   28

                                                       - 96 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 98 of 101 Page ID #:7825



    1
                                                             (emphases added). See Christianson
    2
                                                             Decl. ¶¶ 21, 30, Exs. K, P.
    3
    4
         39   Recovery of “all costs of removal or           Disputed. This is a conclusion of fact
    5
              remedial action” includes                      and law. As for the factual portion, the
    6
              investigative, enforcement, litigation,        United States has failed to submit
    7
              indirect costs and interest, as well as        competent evidence to support this
    8
              direct costs of cleanup activities, all of     allegation, or to permit this Court or the
    9
              which were undertaken in connection            Companies to assess the truth of this
   10
              with the McColl Site.                          claim. See Companies’ Evidentiary
   11
                                                             Objections. As demonstrated in the
   12
                                                             Christianson Declaration, the
   13
                                                             Companies need additional discovery to
   14
                                                             obtain facts essential to evaluating the
   15
                                                             veracity of this mixed question of fact
   16
                                                             and law. See Christianson Decl. ¶¶ 4, 8-
   17
                                                             18, 24-28, 40; Pimentel Decl. ¶¶ 14-43.
   18
                                                             This proposition is misleading since the
   19
                                                             United States has also been adjudicated
   20
                                                             a responsible party at the Site with its
   21
                                                             own costs related to its status as a PRP
   22
                                                             (i.e., costs associated with negotiating
   23
                                                             Consent Decrees with the State of
   24
                                                             California) which are not recoverable.
   25
                                                             Christianson Decl. ¶¶ 21, 30, Exs. K, P.
   26
         40   All of the costs for which the United          Disputed. This is a conclusion of fact
   27
              States seeks reimbursement in this             and law. As for the factual portion, the
   28

                                                        - 97 -
                                     STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 99 of 101 Page ID #:7826



    1
              motion clearly fall within the              United States has failed to submit
    2
              categories of recoverable costs             competent evidence to support this
    3
              described herein.                           allegation, or to permit this Court or the
    4
                                                          Companies to assess the truth of this
    5
                                                          claim. See Companies’ Evidentiary
    6
                                                          Objections. As demonstrated in the
    7
                                                          Christianson Declaration, the
    8
                                                          Companies need additional discovery to
    9
                                                          obtain facts essential to evaluating the
   10
                                                          veracity of this mixed question of law
   11
                                                          and fact. See Christianson Decl. ¶¶ 4, 8-
   12
                                                          18, 24-28, 40; Pimentel Decl. ¶¶ 14-43.
   13
                                                          This proposition is misleading since the
   14
                                                          United States has also been adjudicated
   15
                                                          a responsible party at the Site with its
   16
                                                          own costs related to its status as a PRP
   17
                                                          (i.e., costs associated with negotiating
   18
                                                          Consent Decrees with the State of
   19
                                                          California) which are not recoverable.
   20
                                                          Christianson Decl. ¶¶ 21, 30, Exs. K, P.
   21
         41   In accordance with CERCLA, the              Disputed. This is a conclusion of fact
   22
              United States is entitled to recover        and law. As for the factual portion, the
   23
              from the Defendants the costs               United States has failed to submit
   24
              allocated to the non-benzol waste at        competent evidence to support this
   25
              the McColl Site, $48,921,628.87, and        allegation, or to permit this Court or the
   26
              interest on the amount paid under the       Companies from assessing the truth of
   27
              1994 Consent Decree, $939,708.75, for this claim. See Companies’ Evidentiary
   28

                                                     - 98 -
                                    STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 100 of 101 Page ID
                                  #:7827


 1
           a total of $49,861,337.62.                Objections. As demonstrated in the
 2
                                                     Christianson Declaration, the
 3
                                                     Companies need additional discovery to
 4
                                                     obtain facts essential to evaluating the
 5
                                                     veracity of this mixed question of fact
 6
                                                     and law. See Christianson Decl. ¶¶ 4, 8-
 7
                                                     18, 24-28, 40; Pimentel Decl. ¶¶ 14-43.
 8
                                                     In addition, the allocation was to the
 9
                                                     parties not to the waste type. There is no
10
                                                     part of CERCLA that allocates liability
11
                                                     to a waste type. The United States is
12
                                                     attempting to mislead the Court into
13
                                                     believing that the United States is not an
14
                                                     adjudicated, recalcitrant PRP at the Site
15
                                                     and is subject to CERCLA both
16
                                                     substantively and procedurally.
17
      42   To the extent that any of the foregoing   This is a legal conclusion to which L.R.
18
           Conclusions of Law are deemed to be       56-2 requires no response here. This is
19
           uncontroverted facts, they are            an improper attempt to ask the Court to
20
           incorporated into the Statement of        mischaracterize the law. For the reasons
21
           Uncontroverted Facts                      stated above, the United States’ asserted
22
                                                     Conclusions of Law should be stricken.
23
24
25
26
27
28

                                                - 99 -
                                STATEMENT OF GENUINE DISPUTES
Case 2:91-cv-00589-CJC Document 689-1 Filed 08/10/20 Page 101 of 101 Page ID
                                  #:7828


 1                                   Respectfully submitted,
 2   Dated: August 10, 2020          ALSTON & BIRD LLP
 3
                                      By: /s/Greg A. Christianson
 4                                         Greg Christianson
 5                                   Attorney for Defendants
                                     SHELL OIL COMP ANY, TEXACO INC.,
 6                                   ATLANTIC RICHFIELD COMPANY, AND
                                     UNION OIL COMPANY OF CALIFORNIA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           - 100 -
                              STATEMENT OF GENUINE DISPUTES
